Exhibit 10.13




EXECUTION COPY




STOCK PURCHASE AGREEMENT

Dated as of August 16, 2004

among

__________

BUYER:

Bio-Rad Laboratories, Inc.

__________




AND

_______________

SELLERS:

THE SHAREHOLDERS
NAMED ON THE
SIGNATURE PAGES HEREOF




RELATING TO THE STOCK OF

________________

COMPANY:

MJ GeneWorks, Incorporated

_______________
























   

TABLE OF CONTENTS

      

Page

   

ARTICLE I.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Defined Terms

8

ARTICLE II.

PURCHASE AND SALE OF STOCK

9

2.1

Purchase and Sale of Stock

9

2.2

Indemnification Escrow

11

ARTICLE III.

POST-CLOSING MATTERS

11

3.1

Post-Closing Calculations

13

3.2

Closing Costs; Transfer Taxes

13

3.3

The Deferred Purchase Price

13

ARTICLE IV.

CLOSING

14

4.1

Closing

14

4.2

Deliveries at Closing

14

4.3

Other Closing Transactions

14

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE

   

SUBJECT COMPANIES AND THE SHAREHOLDERS

15

5.1

Organizations; Capitalization

15

5.2

Authorization

16

5.3

Title to Assets

16

5.4

Intellectual Property Rights

17

5.5

Facility Leases

18

5.6

Contracts and Commitments

19

5.7

No Conflict of Violation

21

5.8

Financial Statements

21

5.69

Absence of Certain Change or Events

22

5.10

Liabilities

24

5.11

Accounts Receivable

24

5.12

Inventories

25

5.13

Litigation

25

5.14

Labor Matters

25

5.15

Compliance with Law; Permits

26

5.16

Tax Matters

26

5.17

Severance Arrangements

28

5.18

Insurance

28

5.19

Purchase Commitments and Outstanding Bids

29

5.20

Reserved

29

5.21

Customers and Suppliers

29

5.22

Bank Accounts

29

5.23

Environmental Matters

29

5.24

Employee Benefit Plans

32

5.25

No Brokers

35








i













5.26

No other Agreements to Sell the Assets or Capital Stock

   

of such Subject

35

5.27

Material Misstatements Or Omissions

35

5.28

Reserved

35

5.29

Product Returns, Product Liability and Product Warranty

35

5.30

Line of Credit

35

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES AND

   

COVENANTS OF BUYER

36

6.1

Organization of Buyer

36

6.2

Authorization

36

6.3

No Conflict or Violation

36

6.4

Consents and Approvals

36

6.5

Buyer Knowledge of Breach

36

6.6

Reserved

36

6.7

Canadian Employees

36

6.8

Bankruptcy

36

6.9

Facility Side Letters; Simson Agreement; Etc

 

ARTICLE VII.

COVENANTS OF THE SUBJECT COMPANIES,

38

 

THE SHAREHOLDERS AND BUYER

38

7.1

Maintenance of Business Prior to Closing

38

7.2

Reserved

38

7.3

Environmental

39

7.4

Consents and Commercially Reasonable Efforts

39

7.5

Financial Statements

39

7.6

Employee Matters

39

7.7

Reserved

39

7.8

No Mergers, Consolidations, Sale of Stock, Etc

39

7.9

Litigation Escrow

40

7.10

Reserved

40

7.11

Line of Credit

40

7.12

Shareholders’ Loans

40

7.13

Confidentiality

40

7.14

Section 338 (h) (10) Election; 2004 Stockholder Tax Liability

41

7.15

Reserved

43

7.16

Filings

43

7.17

401 (k) Plan

43

7.18

Colonnade Apartment

43

7.19

Additional Transfer of Assets

44

7.20

Jeanette Finney

45

ARTICLE VII.

CONDITIONS TO THE SHAREHOLDERS’ OBLIGATIONS

46

8.1

Representations, Warranties and Covenants

46

8.2

Consents

46

8.3

No Governmental Proceedings of Litigation

46

8.4

Opinion of Counsel

46

8.5

Certificates

46

8.3

Consulting Agreements

46





ii













ARTICLE IX.

CONDITIONS TO BUYER’S OBLIGATIONS

46

9.1

Representations Warranties and Covenants

47

9.2

Consents

47

9.3

No Governmental Proceedings or Litigagion

47

9.4

Opinion of Counsel

47

9.5

Certificates

47

9.6

Reserved

48

9.7

Reserved

48

9.8

Escrow Agreements

48

9.9

Consulting Agreements

48

9.10

Reserved

48

9.11

Reserved

48

9.12

Tax Matters

48

9.13

Endorsement of Loans

48

9.14

Financial Statements

48

ARTICLE X.

COVENANT NO TO COMPETE

48

ARTICLE XI.

ACTIONS BY THE SHARHOLDERS AND BUYER

   

AFTER THE CLOSING

50

11.1

Books and Records

50

11.2

Survival of Representations, Etc.

50

11.3

Indemnifications

51

11.4

Further Assurances

53

ARTICLE XII.

MISCELLANEOUS

54

12.1

Terminations

54

12.2

Assignment

54

12.3

Notices; Transfer of Funds

54

12.4

Choice of Law; Service of Process

55

12.5

Entire Agreement, Amendments

56

12.6

Multiple Counterparts

56

12.7

Expenses

56

12.8

Invalidity

56

12.9

Titles

56

12.10

Publicity

56

12.11

Burdern and Benefit

56

12.12

Cumulative Remedies

56

   

EXHIBITS

    

Exhibit 2.2(a) – Indenmification Escrow Agreement

   

Exhibit 4.3(c) – Consulting Agreement

   

Exhibit 4.3(d) – Facility Side Letters

   

Exhibit 6.8 – Common Interest – Confidentiality Agreenent

   

Exhibit 7.19 – Severance Escrow Agreement

   

Exhibit 8.4 – Opinion of Counsel - Buyer

   

Exhibit 9.4 – Opinion of Counsel - Seller

   

Exhibit 11.3 – Simson Letter Agreement

 











iii










STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT dated as of August 16, 2004 by and among BIO-RAD
LABORATORIES, INC., a Delaware corporation (“Buyer”), MJ GENEWORKS,
INCORPORATED, a Wisconsin corporation (“MJ GeneWorks”); and together with its
subsidiaries MJ Research, Incorporated, a Massachusetts corporation (“MJ
Research”), MJ BioWorks, Inc., a Delaware corporation (“MJ BioWorks”), and MJ
Japan, K.K., a Japanese company (“MJ Japan”), sometimes referred to herein each
as a “Subject Company” and collectively as the “Subject Companies”), and MICHAEL
J. FINNEY and JOHN D. FINNEY (individually, a “Shareholder,” and collectively,
the “Shareholders”).

RECITALS

A.

MJ Research, MJ BioWorks and MJ Japan are wholly-owned subsidiaries of MJ
GeneWorks.

B.

Buyer desires to purchase from the Shareholders, and the Shareholders desire to
sell to Buyer, all of the issued and outstanding capital stock of MJ GeneWorks
(and thus indirectly all of the issued and outstanding capital stock of MJ
Research, MJ BioWorks and MJ Japan) on the terms and conditions contained herein
(the “Acquisition”).

C.

In connection with the Acquisition, the Shareholders are willing to be bound by
a covenant not to compete with Buyer, on the terms and subject to the conditions
contained herein.

D.

In connection with the Acquisition, the Shareholders are willing to indemnify
Buyer, and Buyer is willing to indemnify the Shareholders, against certain
liabilities they may incur as a result of the Acquisition, on the terms and
subject to the conditions contained herein.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

1.1

Defined Terms.  As used herein, the terms below shall have the following
meanings.  Any of these terms, unless the context otherwise requires, may be
used in the singular or plural depending upon the reference.

“2003 Balance Sheet Date” shall mean as at December 31, 2003.

“2003 Balance Sheet” shall mean the unaudited balance sheets of the Subject
Companies as at the 2003 Balance Sheet Date.





1
















“2003 Financial Statements” shall mean the 2003 Balance Sheet and the unaudited
statements of income, retained earnings and cash flows of the Subject Companies
for the period ended December 31, 2003.

“Applera” shall mean Applera Corporation.

“Applera Claims” shall mean all claims and liabilities arising from or in
connection with the Applera Litigation, including without limitation, any
damages, punitive damages, back royalties, award of attorneys’ fees and costs,
and interest associated therewith, but expressly excluding accruals shown on the
books of MJ Research for anticipated license fees from May 1, 2004 under the
TCMA license agreement or the real time license agreement.

“Applera Litigation” shall mean (a) all proceedings concerning patent
infringement, inducement of infringement, contributory infringement, and willful
infringement, and related claims and all other proceedings concerning antitrust,
unfair competition and related claims involving Applera, Roche, the Shareholders
and MJ Research et al., before the U.S. District Court in New Haven,
Connecticut; (b) all proceedings currently before courts in Germany as disclosed
in the Statement of Financial Affairs related to real time patents and other
thermal cycler or PCR-related patents, (c) any administrative or other
proceeding in or before the European Patent Office, and (d) any other claims
that later may be filed by Applera and/or Roche in any country or other
jurisdiction (or that may have been filed already by Applera and/or Roche but
not served and about which the Shareholders have no current knowledge),
including, without limitation, in Japan, relating to thermal cyclers and/or
real-time PCR equipment, methods or systems and/or any other similar matter.

“Assets” shall mean, with respect to each Subject Company, all of such Subject
Company’s right, title and interest in and to all properties, assets and rights
of any kind, whether tangible or intangible, real or personal, owned by such
Subject Company or in which such Subject Company has any interest whatsoever,
including without limitation, the following:

(a)

accounts and notes receivable, refunds or deposits and prepaid expenses
(including, without limitation, any prepaid insurance premiums) of such Subject
Company;

(b)

cash and cash equivalents of such Subject Company;

(c)

all Contract Rights of such Subject Company;

(d)

all Leasehold Estates of such Subject Company;

(e)

all Leasehold Improvements of such Subject Company;

(f)

all Fixtures and Equipment of such Subject Company;

(g)

all Inventory of such Subject Company;

(h)

all Books and Records of such Subject Company;

(i)

all Intellectual Property Rights of such Subject Company;

(j)

all Claims of such Subject Company;





2
















(k)

the Insurance Policies of such Subject Company to the extent Buyer desires such
policies to be assigned; and

(l)

all Permits of such Subject Company.

“Bankruptcy Proceeding” shall mean the Chapter 11 bankruptcy proceeding of MJ
Research taking place before the Bankruptcy Court in Reno, Nevada.

“Books and Records” shall mean, with respect to each Subject Company, all
records pertaining to such Subject Company, including, without limitation, all
corporate books and records of such Subject Company.

“Business” shall mean (a) the design, manufacture, direct sales and distribution
through third parties of (i) instrumentation used for thermal cycling or real
time PCR nucleic acid detection, and (ii) other instrumentation generally
incorporating thermal cyclers together with florescence detection systems or
similar optical scanning technologies; and (b) the development, manufacturing
and licensing of DNA polymerase reagents used for the PCR process, or DNA
polymerase reagents used for the detection of real time PCR reaction, but in all
events shall not include any of the following activities:

(1)

The businesses in which Orion Genomics is currently engaged or in which it has
firm plans to engage, which shall be limited to:  reagents, methods and services
relating to DNA methylation in the research, agriculture, and diagnostic
markets, even though those might make use of (provided that they do not design,
manufacture, sell, or distribute) thermal cyclers and real time thermal cyclers,
 and (provided they do not design or manufacture) DNA polymerase reagents for
real-time PCR detection.

(2)

The businesses in which Cardinal Diagnostics is currently engaged or in which it
has firm plans to engage, which shall be limited to: computerized methods and
software for DNA-based diagnostics, including licensing of intellectual property
rights concerning such methods and software; as well as licensing of such
intellectual property rights as may be acquired in the future by Cardinal.

(3)

The businesses in which Geneworks Pty. Ltd. is currently engaged or in which
they have firm plans to engage, which shall be limited to: commercial
oligonucleotide synthesis; the importation into Australia or New Zealand and/or
resale of equipment and supplies for the biological sciences in those countries,
including reagents, but with respect to equipment for PCR and real-time PCR,
including equipment manufactured by or for a Subject Company, only until the
termination or expiration of the Distribution Agreement dated June 1, 2003 by
and between GeneWorks Pty. Ltd. and MJ Research.

(4)

The businesses in which ActivBiotics is currently engaged or in which it has
firm plans to engage, which shall be limited to: drug discovery, testing,
licensing, and marketing.

(5)

The businesses in which ManifesTech, Inc. is currently engaged or in which it
has firm plans to engage, which shall be limited to:  inventory control for
medical devices and similar items.





3
















“Claims” shall mean, with respect to each Subject Company, all claims, causes of
action, choses in action, rights of recovery and rights of set-off of whatever
kind or description against any person or entity arising out of or relating to
the Assets of such Subject Company or relating to such Subject Company.

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Contract” shall mean, with respect to each Subject Company, any of the
agreements, contracts, Leases, notes, loans, evidence of indebtedness, purchase
orders, letters of credit, franchise agreements, undertakings, covenants not to
compete, employment agreements, licenses, instruments, obligations, commitments,
policies, binding purchase and sales orders, binding quotations and other
executory commitments to which such Subject Company is a party or to which any
of its Assets are subject, whether oral or written, express or implied,
including, without limitation, those described in Schedule 5.6.

“Contract Rights” shall mean, with respect to each Subject Company, all of such
Subject Company’s rights and obligations under the Contracts of such Subject
Company.

“Disclosure Schedule” shall mean a schedule to this Agreement, together with the
Statement of Financial Affairs and the Schedule of Assets and Liabilities, which
sets forth the exceptions to the representations and warranties contained in
Article V hereof and certain other information called for by Article V hereof
and other provisions of this Agreement or any Other Transaction Document.
 Unless otherwise specified, each reference in this Agreement or in any Other
Transaction Document to any numbered schedule is a reference to that numbered
schedule which is included in the Disclosure Schedule.  For purposes of this
Agreement and the Other Transaction Documents, the “Disclosure Schedules” shall
mean the Disclosure Schedules attached to this Agreement and the Statement of
Financial Affairs and the Schedule of Assets and Liabilities as of the execution
of this Agreement except as otherwise agreed to in writing by the Buyer and the
Shareholders.  A disclosure made in any Disclosure Schedule shall be deemed to
be a disclosure for the purpose of each other relevant Disclosure Schedule,
provided that such disclosure must be reasonably apparent as a disclosure
relating to such other Disclosure Schedule.

“Encumbrances” shall mean any claim, lien, pledge, option, charge, easement,
security interest, right-of-way, encumbrance or other right of third parties.

“Facilities” shall mean, with respect to each Subject Company, the plants,
offices, manufacturing facilities, stores, warehouses, administration buildings,
and all other real property and related facilities that are identified or listed
under such Subject Company’s name on Schedule 5.5.

“Facility Leases” shall mean, with respect to each Subject Company, all of the
Leases of Facilities listed under such Subject Company’s name on Schedule 5.5.





4
















“Fixtures and Equipment” shall mean, with respect to each Subject Company, all
of the furniture, fixtures, furnishings, machinery and equipment, spare parts,
supplies, Vehicles and other tangible personal property owned by such Subject
Company or used by or held for use by such Subject Company in its business as of
the 2003 Balance Sheet Date plus all additions, replacements or deletions
thereof since the 2003 Balance Sheet Date in the ordinary course of such Subject
Company’s business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Insurance Policies” shall mean, with respect to each Subject Company, the
insurance policies relating to the Assets of such Subject Company or relating to
such Subject Company listed under such Subject Company’s name on Schedule 5.18.

“Inventory” shall mean, with respect to each Subject Company, (a) all of such
Subject Company’s inventories within the Facilities of such Subject Company held
for resale or lease in the ordinary course of such Subject Company’s business to
its customers, (b) all of such Subject Company’s inventories of computers and
other equipment that are leased to and in the possession of such Subject
Company’s customers, (c) all office supplies and similar materials of such
Subject Company located in the Facilities of such Subject Company, and (d) all
of the raw materials, work in process, spare parts, finished products, wrapping,
supply and packaging items, employee uniforms and similar items of such Subject
Company, in the Facilities of such Subject Company or wherever otherwise
located.

“Joint Defense Agreement” means the Joint Defense and Prosecution Agreement,
dated as of May 20, 2004, by and among MJ Research, Michael Finney and John
Finney and their counsel, and Buyer and its counsel.

“Knowledge” or “known”, whether or not capitalized, when used in connection with
MJ GeneWorks, shall mean the knowledge, after reasonable inquiry, of John
Finney, Michael Finney, Michael Mortillaro, Peter Vander Horn, Sam Peper, Mark
Lynch and Jennifer Tweet and Paul Lariviere.

 “Leasehold Estates” shall mean, with respect to each Subject Company, all of
such Subject Company’s rights and obligations as lessee under the Leases of such
Subject Company listed on the Disclosure Schedule.

“Leasehold Improvements” shall mean, with respect to each Subject Company, all
of such Subject Company’s leasehold improvements situated in or on the property
leased under the Leases of such Subject Company.

“Leases” shall mean, with respect to each Subject Company, all of the leases and
subleases of such Subject Company listed under such Subject Company’s name on
the Disclosure Schedule and all other leases and subleases relating to the
Assets of such Subject Company that are not required to be scheduled pursuant to
this Agreement.

“Litigation Matters” shall mean the Applera Claims, the Senior Executive
Dispute, the Qui Tam Dispute and the Simson Litigation, and any of them.





5
















“Material Adverse Effect” shall mean, with respect to the Subject Companies
taken as a whole, a material adverse effect on (i) the business, operations,
Properties, Assets, liabilities or financial condition of the Subject Companies
taken as a whole or (ii) the right or ability of MJ GeneWorks to consummate the
transactions contemplated hereby; provided that “Material Adverse Effect”
specifically excludes any change relating to the Applera Claims, the Qui Tam
Dispute or the Bankruptcy Proceeding.

“Other Transaction Documents” means each of the following documents, including,
without limitation, the attachments and schedules thereto:

(a)

Litigation Escrow Agreement;

(b)

Indemnification Escrow Agreement;

(c)

Facility Side Letters;

(d)

Endorsement Allonges;

(e)

Consulting Agreement (John Finney);

(f)

Consulting Agreement (Michael Finney);

(g)

Joint Defense Agreement; and

(i)

Side Letter.

“Permits” shall mean, with respect to each Subject Company, all licenses,
permits and other governmental authorizations necessary to carry on the business
of such Subject Company as currently operated or as such Subject Company
proposes, prior to the Closing Date, to presently operate.

“Person” means a natural person or any association, relationship or artificial
person or entity through or by means of which an enterprise or activity may be
conducted, including a corporation (whether for-profit or not-for-profit),
partnership (whether general or limited), limited liability company,
professional association or corporation, joint venture, estate, trust,
cooperative, association, foundation, union, syndicate, league, consortium,
coalition, committee, society, firm, company or other enterprise, association,
organization or governmental body.

“Product Liability/Warranty Claims” shall mean product liability claims and
product warranty claims made against a Subject Company for products sold, or
services rendered, by such Subject Company prior to the Closing.

“Post-April Applera Fees” shall mean the following aggregate amounts:  (1) all
legal and professional fees (including expert fees and expenses) incurred by the
Subject Companies after April 30, 2004 in connection with the defense,
prosecution and settlement of any of (a) the Applera Litigation and (b) the
Bankruptcy Proceeding; and (2) all legal fees and expenses related to the
Applera Litigation, including travel and lodging, reasonably incurred by the
Shareholders after April 30, 2004 in defending against Applera Claims, and in
asserting





6
















claims and counterclaims in the Applera Litigation against Applera, Roche, or
any affiliate of such companies.

“Pre-May Applera Fees” shall mean all accrued and unpaid as of the date hereof
legal and professional fees (including expert fees and expenses) incurred by the
Subject Companies prior to May 1, 2004 in connection with the defense,
prosecution and settlement of any of (a) the Applera Litigation and (b) the
Bankruptcy Proceeding.

“Qui Tam Dispute” shall mean the proceeding entitled United States ex rel. MJ
Research, Inc. v. Applera Corp., et al., Case No. CV 03-5429 MRP (Ex) (C.D.
Cal.), Appeal No. 03-57229 (9th Cir.).

“Roche” shall mean Roche Molecular Systems, Inc.

“Schedule of Assets and Liabilities” shall mean the schedule of assets and
liabilities filed by MJ Research in the Bankruptcy Proceeding, as amended,
including as amended by Schedule 1.1-A.

“Side Letter” means that certain Side Letter executed on the date hereof by and
among Buyer, the Subject Companies and the Shareholders.

“Statement of Financial Affairs” shall mean the statement of financial affairs,
dated May 7, 2004.

“Subsidiary” shall mean, with respect to each Subject Company, (i) any
corporation in an unbroken chain of corporations beginning with such Subject
Company if each of the corporations other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporation in such
chain; (ii) any partnership in which such Subject Company is a general partner;
or (iii) any partnership in which such Subject Company possesses a 50% or
greater interest in the total capital or total income of such partnership.

“Tax” or “Taxes” shall mean, with respect to each Subject Company, all federal,
state, local, foreign and other taxes, assessments or other government charges,
including, without limitation, income, estimated income, business, occupation,
franchise, property, sales, transfer, use, employment, commercial rent or
withholding taxes, including interest, penalties and additions in connection
therewith for which such Subject Company may be liable.

“Vehicles” shall mean, with respect to each Subject Company, all automobiles and
other vehicles owned or leased by such Subject Company as listed under such
Subject Company’s name on Schedule 1.1.




1.2

Other Defined Terms.  In addition to the terms defined in the Recitals to

this Agreement and Section 1.1, the following terms shall have the meanings
defined for such terms in the Sections set forth below:

  

Term

Section

  





7




















Accounting Firm

3.1

Actions

5.13

Adjusted Reserves

5.29

Adjustments

3.1

Aggregate Settlement Amount

3.3(c)(i)

Buyer Payment

7.15

Buyer’s Accountants

3.1

Buyer Employees

7.19

Buyer 401(k) Plan

7.17

Closing

4.1

Closing Date

4.1

Closing Adjusted Net Worth

3.1

Closing Date Balance Sheet

3.1

Closing Date Income Statement

3.1

Closing Date Financial Statement

3.1

Computer Software

5.4(b)

Confidential Information

Art. X

Consulting Agreements

4.3(c)

Controlling Shareholder

Art. X

Damages

11.3(a)

Deferred Purchase Price

2.1

Developments

Art. X

Difference

7.14(c)

Dismissal of the Bankruptcy Proceeding

6.9

Employee Plan

5.24(a)(i)

Endorsement Allonges

9.13

Environmental Claims

5.23(f)(ii)

Environmental Conditions

5.23(f)(iii)

ERISA

5.24(a)(ii)

ERISA Affilliate

5.23(f)(iii)

Environmental Laws

5.23(f)(i)

Facility Side Letters

4.3(d))

Final Order

6.9

Gross Up Amount

7.14

Hazardous Substances

5.23(f)(iv)

Intellectual Property Rights

5.4

Indemnification Amount

2.14

Indemnification Escrow Agreement

2.2(a)

IRS

7.17

2004 Interim Financial Statements

7.5

KERP

7.15

  




KERP Payment

7.15

Leased Property

5.5

Line of Credit

5.30

Line of Credit Maximum Amount

5.30

Litigation Escrow

7.9





8




















MJ GeneWorks 401(d) Plan

7.17

Multiemployer Plan

5.24(a)(iv)

New Products

5.4

Non-competition Period

Art. X

PBGC

5.24(a)(v)

Pension Plan

5.24(a)(vi)

Personnel

5.9(c)(i)

Purchase Price

2.1

Section 338(h)(10)Election

7.14

Senior Executive Dispute

Schedule 5.13

Severance Costs

7.19

Shareholders’ Accountants

3.1

Sharehlders’ Loans

7.12

Simson Agreement

11.3(d)

Simson Litigation

11.3(a)

Territory

Art. X

Third-Party Purchaser

7.19

30-Day Transfer Preparation Period

7.19

Transfer

7.19

Transfer Net Profit

7.19

Transferred Assets

7.19

Warn Act

7.6(a)

Welfare Plan

5.24(a)(viii)

ARTICLE II.

PURCHASE AND SALE OF STOCK

2.1

Purchase and Sale of Stock.

(a)

Transfer of Stock.  Upon the terms and subject to the conditions herein set
forth, on the Closing Date each of the Shareholders shall sell, convey,
transfer, assign, and deliver to Buyer, and Buyer shall purchase from such
Shareholders, all of the outstanding shares of capital stock of MJ GeneWorks as
set forth on Schedule 5.1, in exchange for the Purchase Price and the other
covenants and obligations of Buyer set forth in this Agreement.

(b)

Purchase Price.  Upon the terms and subject to the conditions herein set forth,
in consideration for the transfer of the capital stock of MJ GeneWorks pursuant
to Section 2.1(a), the Shareholders are entitled to receive (1) the Closing
Payment (as defined below), (2) a contingent deferred payment of up to $10
million, subject to the terms and conditions of the Indemnification Escrow
Agreement as set forth in clause (c)(ii) below (the “Indemnification Amount”),
(3) the contingent deferred payment of up to $15 million that represents the
Deferred Purchase Price as set forth in clause (c)(iii) below, (4) certain
contingent payments to be made pursuant to Section 7.14 (the “338(h)(10)
Payments”), and (5) a contingent deferred payment equal to 50% of the Transfer
Net Profits as determined pursuant to Section 7.19, plus that portion of the
$500,000 released to Shareholders from the Severance Escrow pursuant to Section
7.19 (such payments pursuant to Section 7.19 are referred to herein as the “MJ
Japan Payments”) (all such payments are sometimes referred to herein
collectively as the “Purchase Price”).





9
















(c)

Delivery of Purchase Price.  Upon the terms and subject to the conditions set
forth herein, at the Closing or thereafter, as applicable, the Buyer will take
the following actions:

(i)

At Closing, Buyer will deliver to Greenberg Traurig, on behalf of the
Shareholders, via wire transfer, a payment equal to (A) $22 million, minus (B)
the total amount of the Pre-May Applera Fees which, in the aggregate, exceed $3
million (the “Closing Payment”).  A portion of the Closing Payment, equal to
$500,000, will be deemed transferred directly by Buyer to Greenberg Traurig, to
be held on behalf of Buyer, pursuant to the Severance Escrow Agreement.  The
remainder of the Closing Payment will be deemed held on behalf of Shareholders.

(ii)

At the Closing, Buyer shall deposit with Wells Fargo, as Indemnification Escrow
Agent (as defined in Section 2.2(b)), the $10 million Indemnification Amount
pursuant to the escrow provided for in Section 2.2.

(iii)

Buyer agrees, by delivery of this Agreement, to pay the Shareholders a
contingent deferred amount of up to a maximum of $15 million, in the manner and
at the times, and subject to any additions or reductions, as are described in
Section 3.3(c) (the “Deferred Purchase Price”).

(iv)

At or after Closing, Buyer will deliver to the third party payees the amounts of
the Pre-May Applera Fees as provided for in Section 4.3(b) below, and shall
account for such payments to the Shareholders.  All such payments shall be made
as soon as commercially reasonable (consistent with Bio-Rad’s ordinary course
billing practices and except where disputed in good faith) after MJ Research is
dismissed from Bankruptcy.  In the event that the amount of the Pre-May Applera
Fees is reduced for any reason, including the agreement of any third party payee
to accept less than the full amount listed under Section 4.3(b), the Buyer shall
promptly pay the full amount of such reduction actually credited to Buyer to the
Shareholders as an additional payment pursuant to Section 2.1(c)(i), above.

(v)

Buyer will pay, at each of the times specified or required by Section 7.14, the
applicable 338(h)(10) Payments to each Shareholder.

(vi)

Out of the Closing Payment delivered to Greenberg Traurig pursuant to Section
2.1(c)(1), $500,000 will be deemed held for the benefit of the Buyer, pursuant
to the Severance Escrow Agreement, and shall be treated by all parties for all
purposes as a contingent deferred payment.  Any portion of the Severance Escrow
that becomes payable to the Shareholders under the terms of Section 7.19, and,
if there is a Transfer Net Profit, the 50% of Transfer Net Profits payable to
the Shareholders pursuant to Section 7.19, shall be deemed payments received at
the time actually or constructively released to the Shareholders.  

(d)

Overall Payment Limitation.  Notwithstanding any other provision to the
contrary, the maximum aggregate Purchase Price payable hereunder, exclusive of
interest payments or original issue discount, shall be $48.5 million.

(e)

Deferred Salary to Shareholders.  Upon the dismissal of MJ Research from
Bankruptcy, MJ Research shall pay to each of the Shareholders his accrued but
unpaid salary for the periods from March 29, 2004, which amount is agreed to be,
in the aggregate,





10
















$155,106.20, of which $93,567 is payable as compensation to John Finney and
$61,539 is payable as compensation to Michael Finney.

2.2

Indemnification Escrow.

(a)

Indemnification Escrow Agreement.  In order to establish a procedure for the
satisfaction of any claims by Buyer for indemnification pursuant to Section 11.3
hereof, the Shareholders shall enter into an escrow agreement, substantially in
the form of Exhibit 2.2(a) hereto (the “Indemnification Escrow Agreement”), with
Buyer pursuant to which the Indemnification Amount shall be held in escrow for a
period ending thirty-six (36) months from the Closing Date; provided that the
parties will confer and negotiate in good faith on the first anniversary date
and the second anniversary date of the Closing to determine whether the amount
remaining in the Indemnification Escrow can be reduced and distributed to the
Shareholders before the end of the thirty-six month escrow period.

(b)

Deliveries to Indemnification Escrow Agent. At Closing, the Buyer will deliver
to the Indemnification Escrow Agent (as such term is defined in the
Indemnification Escrow Agreement) the Indemnification Amount.

ARTICLE III.

POST-CLOSING MATTERS

3.1

Post-Closing Calculations.

(a)

As promptly as practicable after the Closing Date, Buyer will prepare in
accordance with GAAP (as GAAP has been historically applied by the Subject
Companies) and deliver to the Shareholders consolidated financial statements of
the Subject Companies as of the close of business on the Closing Date (the
“Closing Date Financial Statement”), including, without limitation, the related
balance sheets (the “Closing Date Balance Sheet”) and the related income
statements (the “Closing Date Income Statement”); provided that such Closing
date Financial Statement, Closing Date Balance Sheet or Closing Date Income
Statement shall be adjusted to delete the following liabilities or other
obligations (i) amounts representing any Pre-May Applera Fees or the Post-April
Applera Fees, (ii) any reserves or other entries representing any Applera Claims
(it being understood that such adjustment shall not be made for accruals shown
on the books of MJ Research for anticipated license fees from May 1, 2004 under
the TCMA license agreement or the real time license agreement), (iii) amounts
representing any Shareholder Loans listed on Schedule 7.12,  (iv) amounts
relating to the Simson Litigation or the Senior Executive Dispute, if any, and
(v) amounts to be paid by the Shareholders pursuant to this Agreement
(including, without limitation, under their indemnification obligations pursuant
to this Agreement) which represent items included on the Closing Date Financial
Statements, (collectively, the “Adjustments”).  In the event that the
Shareholders shall have delivered, within thirty (30) days after the date on
which the Closing Date Financial Statements are delivered to the Shareholders, a
written notice to Buyer requesting that such Closing Date Financial Statements
be audited, Buyer shall deliver as promptly as commercially reasonable a report
of Deloitte & Touche LLP, or such other nationally recognized firm of
independent public accountants as may be chosen by Buyer (but not including
Price Waterhouse Coopers or its successors and assigns) (“Buyer’s Accountants”),
the cost of which shall be borne by Buyer, which report shall note any changes
that need to be made to the Closing Date Financial





11
















Statements in order that such Closing Date Financial Statements present fairly
in all material respects, in accordance with GAAP (as GAAP has been historically
applied by the Subject Companies), the financial condition of such Subject
Company as of the close of business on the Closing Date, as adjusted by the
Adjustments.  The Shareholders and a firm of independent public accountants
designated by the Shareholders (the “Shareholders’ Accountants”) will be
entitled to reasonable access during normal business hours to the relevant
records and working papers of the Subject Companies, Buyer and Buyer’s
Accountants to aid in their review of the Closing Date Financial Statements.
 The Closing Date Financial Statements shall be deemed to be accepted by each of
the Shareholders and shall be conclusive for the purposes of the adjustment
described in Section 3.1(b) hereof with respect to the Subject Companies except
to the extent, if any, that the Shareholders’ Accountants shall have delivered,
within thirty (30) days after the date on which the Closing Date Financial
Statements are delivered to the Shareholders or, in the event that the
Shareholders have requested that the Closing Date Financial Statements be
accompanied by a report of Buyer’s Accountant, within thirty (30) days after the
date on which such written report is delivered to the Shareholders, a written
notice to Buyer stating each and every item to which the Shareholders take
exception, specifying in detail the nature and extent of any such exception.  If
a change proposed by the Shareholders is disputed by Buyer, then the
Shareholders and Buyer shall negotiate in good faith to resolve such dispute.
 If, after a period of thirty (30) days following the date on which the
Shareholders give Buyer notice of any such proposed change, any such proposed
change still remains disputed, then Buyer’s Accountants and Shareholders’
Accountants shall together choose an independent firm of public accountants of
nationally recognized standing (the “Accounting Firm”) to resolve any remaining
disputes.  The Accounting Firm shall act as an arbitrator to determine, based
solely on presentations by the Shareholders and Buyer, and not by independent
review, only those issues still in dispute.  The decision of the Accounting Firm
shall be final and binding and shall be in accordance with the provisions of
this Section 3.1(a).  The fees and expenses of the Accounting Firm, if any,
shall be paid equally by Buyer and the Shareholders; provided, however, that, if
the Accounting Firm determines that either party’s positions on all disputed
issues are correct in all respects, then the other party shall pay the
reasonable fees and expenses of the Accounting Firm in connection with the
resolution of such disputes.  For purposes of the remainder of this Agreement,
“Closing Date Financial Statements”, “Closing Date Balance Sheets” and “Closing
Date Income Statements” shall mean the Closing Date Financial Statements,
Closing Date Balance Sheets and Closing Date Income Statements as modified by
agreement of the parties, whether or not with the assistance of the Buyer’s
Accountants or the Shareholders’ Accountants or by the determinations of the
Accounting Firm.

“Closing Adjusted Net Worth” shall mean, with respect to the Subject Companies
taken as a whole, the amount by which the total assets exceed the total
liabilities of the Subject Companies in the aggregate, as set forth on the
Closing Date Balance Sheet.

In the event that the Closing Adjusted Net Worth is less than zero, the
Shareholders shall pay to Buyer the amount by which the Closing Adjusted Net
Worth is less than zero.

3.2

Closing Costs; Transfer Taxes.  The Shareholders shall be responsible for any
stock transfer taxes and any sales, use or other taxes imposed by reason of the
transfer of the capital stock of MJ GeneWorks to Buyer as provided hereunder and
any deficiency, interest or penalty asserted with respect thereto.





12
















3.3

The Deferred Purchase Price.

(a)

From and after the Closing, Buyer shall properly account for and track the
expenses and costs associated with the Applera Claims and the Post-April Applera
Fees.  The Shareholders shall promptly send Buyer all invoices, receipts or
other documents relating to the Applera Claims and the Post-April Applera Fees
and otherwise cooperate with the reasonable requests of Buyer in accounting for
and keeping track of such expenses and costs.

(b)

As promptly as practicable after the final resolution of the Applera Litigation
and payment in full settlement of the Applera Claims and the Post-April Applera
Fees, but in any event within the latter of (w) ninety (90) days after the
execution of a settlement agreement relating to the Applera Litigation, (x) if
the settlement is contingent upon an action to be taken by Applera, upon
satisfaction of such contingency, (y) if the settlement is contingent upon an
action to be taken by Bio-Rad, upon the passage of a commercially reasonable
period of time for the taking of such action, and (z) if the settlement is
contingent upon an action to be taken by any party other than Applera or
Bio-Rad, upon the passage of a commercially reasonable period of time, Buyer
shall prepare and deliver to the Shareholders a statement (the “Deferred
Purchase Price Statement”) indicating:

(i)

The total amount paid to fully settle the Applera Claims;

(ii)

The total amount paid to fully settle the Post-April Applera Fees; and

(iii)

Buyer’s calculation of the Deferred Purchase Price pursuant to the formula set
forth in Section 3.3(c) below.

(c)

The Deferred Purchase Price shall be calculated as follows:

(i)

if the sum of the Applera Claims and the Post-April Applera Fees in the
aggregate (the “Aggregate Settlement Amount”) is equal to or less than $35
million, the Deferred Purchase Price shall be $15 million plus accrued interest
on the Deferred Purchase Price from and after the Closing at the Applicable
Federal Rate as defined in IRS Code Section 1274(d);

(ii)

if the Aggregate Settlement Amount is between $35 million and $50 million, the
Deferred Purchase Price shall be an amount equal to the difference between $50
million and the Aggregate Settlement Amount, plus accrued interest on the
Deferred Purchase Price from and after the Closing at the Applicable Federal
Rate as defined in IRS Code Section 1274(d); and

(iii)

if the Aggregate Settlement Amount is equal to or greater than $50 Million, the
Deferred Purchase Price shall be zero.

Promptly after the date of delivery of the Deferred Purchase Price Statement,
Buyer shall deliver the Deferred Purchase Price, if any, to the Shareholders in
cash by wire transfer of immediately available funds in the percentages set
forth on Schedule 2.1(c) and to the accounts designated by the Shareholders set
forth on Schedule 2.1(c).





13
















ARTICLE IV.

CLOSING

4.1

Closing.  Upon the terms and subject to the conditions set forth herein, and
subject to Section 12.1, the closing of the transactions contemplated herein
(the “Closing”) shall be held at 10:00 a.m. local time on the first business day
following the business day in which all of the conditions set forth in Articles
VIII and IX are satisfied (the “Closing Date”) at the offices of Buyer, 1000
Alfred Nobel Drive, Hercules, California, unless the parties hereto otherwise
agree.

4.2

Deliveries at Closing.

(a)

Stock Certificates.  To effect the Stock Purchase, the Shareholders shall, on
the Closing Date, deliver to Buyer certificate(s) evidencing all of the issued
and outstanding shares of capital stock of MJ GeneWorks, free and clear of any
Encumbrances of any nature whatsoever, duly endorsed in blank for transfer or
accompanied by stock powers duly executed in blank, together with evidence of
the payment of any applicable stock transfer taxes.

(b)

Certificates; Opinions.  At the Closing, Buyer and the Shareholders shall
deliver the certificates, opinions of counsel and other items described in
Articles VIII and IX.

4.3

Other Closing Transactions.

(a)

Payment of Closing Payment.  At the Closing, Buyer shall deliver the Closing
Payment as provided in Section 2.1(c)(i).

(b)

Payment of the Pre-May Applera Fees.  At the Closing, the Shareholders shall
deliver to Buyer a statement which provides a complete and accurate accounting
of all the Pre-May Applera Fees as provided in Schedule 4.3(b).  The
Shareholders shall jointly and severally indemnify, save and hold harmless Buyer
and its affiliates and subsidiaries from and against any and all Damages
incurred if the actual Pre-May Applera Fees required to be paid by Buyer or any
Subject Company exceed $4,195,613.39 in the aggregate.

(c)

Consulting Agreements.  At the Closing, Buyer shall enter into consulting
agreements with each of the Shareholders, substantially in the form of
Exhibit 4.3(c) hereto (the “Consulting Agreements”), pursuant to Section 8.5.

(d)

Facility Side Letters.  At the Closing, the Shareholders, Buyer and MJ GeneWorks
shall enter into the Facility Side Letters, substantially in the forms of
Exhibit 4.3(d) hereto (the “Facility Side Letters”), pursuant to Section 9.7.

(e)

Escrow Agreements.  At the Closing, the Buyer and Shareholders shall enter into
the Indemnification Escrow Agreement, pursuant to Section 9.8, shall enter into
the Severance Escrow Agreement, pursuant to Section 7.19, and, to the extent the
parties have not already done so, shall enter into the agreement establishing
the Litigation Escrow with Buyer pursuant to Section 7.9, and Buyer shall make
the deposits (to the extent not already done) into the escrows thereunder.





14
















(f)

Endorsement Allonges.  At the Closing, each of the Shareholders shall deliver to
Buyer the Endorsement Allonges, pursuant to Section 9.13.

(g)

Other Closing Transactions.  At the Closing, each of the parties shall take such
other actions required hereby to be performed by it prior to or on the Closing
Date, including, without limitation, satisfying the conditions set forth in
Articles VIII and IX.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE SUBJECT
COMPANIES AND THE SHAREHOLDERS

Each of the Shareholders and MJ GeneWorks hereby jointly and severally
represents and warrants to Buyer that the following representations and
warranties are, as of the date hereof, and will be, as of the Closing Date, true
and correct:

5.1

Organization; Capitalization.  (a)  Each Subject Company is duly organized,
validly existing and in good standing under the laws of the state or country of
its incorporation, has full corporate power and authority to conduct its
business as it is currently being conducted and to own and lease its properties
and assets.  Such Subject Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is necessary under the applicable law as a result of the conduct
of its business or the ownership of its properties except where the failure to
be so qualified and in good standing is not reasonably likely to have a Material
Adverse Effect.  Each jurisdiction in which such Subject Company is qualified to
do business as a foreign corporation is listed on Schedule 5.1.  Other than MJ
Research, MJ BioWorks and MJ Japan and as set forth on Schedule 5.1, MJ
GeneWorks does not own capital stock or other equity interests in any other
Person.

(b)

The capitalization of each Subject Company is set forth on Schedule 5.1 hereto.
 All of such Subject Company’s outstanding shares of capital stock are duly
authorized, validly issued, fully paid and non-assessable.  Except as set forth
on Schedule 5.1, each Shareholder represents as to himself that he has title to
all of the outstanding shares of capital stock set forth next to his name on
Schedule 5.1 hereto free and clear of all Encumbrances with full right, power
and authority to transfer such shares to Buyer.  MJ GeneWorks represents that it
has title to all of the issued and outstanding shares of capital stock of each
of MJ Research, MJ BioWorks and MJ Japan set forth next to its name on Schedule
5.1 hereto free and clear of all Encumbrances.  Except as set forth on Schedule
5.1, there are no outstanding subscriptions, calls, commitments, warrants or
options for the purchase of shares of any capital stock or other equity
securities of such Subject Company or any securities convertible into or
exchangeable for shares of capital stock or other securities issued by such
Subject Company, or any other commitments of any kind for the issuance of
additional shares of capital stock or other securities issued by such Subject
Company.  Upon delivery to Buyer, the capital stock of MJ GeneWorks will be free
and clear of all Encumbrances and shall be duly authorized, validly issued,
fully paid and non-assessable.

5.2

Authorization.  MJ GeneWorks has all necessary corporate power and authority and
has taken all corporate action necessary to execute and deliver this Agreement,
to consummate the transactions contemplated hereby and to perform its
obligations hereunder, and





15
















no other proceedings on the part of such Subject Company are necessary to
authorize this Agreement and the transactions contemplated hereby.  Each
Shareholder represents as to himself that he has the requisite power and
authority and has taken all action necessary to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform his
obligations hereunder, and no other proceedings on the part of such Shareholder
are necessary to authorize this Agreement and the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by MJ GeneWorks and
the Shareholders and is a legal, valid and binding obligation of MJ GeneWorks
and such Shareholders enforceable against each of them in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, moratorium, reorganization and other similar laws affecting
creditors’ rights generally and (ii) the general principles of equity,
regardless of whether asserted in a proceeding in equity or at law.  All of the
Shareholders have approved the terms of this Agreement and the transactions
contemplated hereby.

5.3

Title to Assets.  Schedule 5.3 identifies all real and personal property with a
book value in excess of $20,000 owned or leased by a Subject Company.  Each
Subject Company owns free and clear of any Encumbrances or, as set forth on
Schedule 5.3, leases or has rights to use, the Assets set forth on Schedule 5.3,
except for (i) minor liens or Encumbrances that in the aggregate are not
substantial in amount, do not materially detract from the value of the Assets
taken as a whole or interfere with the present use thereof and have not arisen
other than in the ordinary course of business and (ii) Encumbrances specifically
identified on Schedule 5.3.  Except in respect of the issues raised in
connection with the Applera Claims, the Assets include all assets necessary for
the conduct of the business of each Subject Company in the ordinary course
consistent with past practice.  The Assets have been maintained in accordance
with normal industry practice, are in reasonable operating condition and repair
(except for ordinary wear and tear).  No Subject Company owns any real property.

5.4

Intellectual Property Rights.

(a)

“Intellectual Property Rights” shall mean, with respect to a Subject Company,
(x) all of such Subject Company’s registrations of trademarks and of other
marks, trade names or other trade rights, and all pending applications for any
such registrations and all of such Subject Company’s patents and registered
copyrights and all pending applications therefor; (y) all computer software used
by such Subject Company in the conduct of its business and/or offered by such
Subject Company or any joint venture in which such Subject Company has an
interest to its customers for use in any material respect in connection with or
as part of a product now or previously sold by such Subject Company or such
joint venture; and (z) all other trademarks and other marks, trade names and
other trade rights and all other trade secrets, designs, plans, specifications,
and other intellectual property rights of any kind of such Subject Company,
whether or not registered, including, without limitation, all rights of such
Subject Company to use the names MJ GeneWorks, MJ Research, MJ BioWorks and
MJ Japan (and all trade names listed on Schedule 5.4); but in any event
excluding all off-the-shelf software purchased from third parties.  

(b)

Schedule 5.4

(i)

contains detailed information (including where applicable the registration
number and the date of registration or application for registration and the name
in which registration was applied for) concerning (x) all of each Subject
Company’s registrations of





16
















trademarks and of other marks, trade names or other trade rights, and all
pending applications for any such registrations and all of such Subject
Company’s patents and registered copyrights and all pending applications
therefor, and (y) all computer software used by a Subject Company in the conduct
of its business and/or in which a Subject Company or any joint venture to which
such Subject Company has an interest offers to its customers for use in any
material respect in connection with or as part of a product now sold or sold
within the last three (3) years by such Subject Company (excluding off-the-shelf
software purchased from third parties) (“Computer Software”),

(ii)

identifies, to the knowledge of MJ GeneWorks and the Shareholders, all persons
claiming to have a right to any intellectual property (excluding off-the-shelf
software purchased from third parties) that a Subject Company uses in any
material way in its business, and specifies whether such use is pursuant to
license, sublicense, agreement, permission or over the objection of such person
claiming such right other than in respect of material intellectual property
rights at issue in connection with the Applera Claims,

(iii)

identifies, to the knowledge of MJ GeneWorks and the Shareholders, all persons
claiming to have a right to receive a royalty or similar payment in respect to
any Intellectual Property Rights pursuant to any contractual arrangements
entered into by such Subject Company or otherwise, and

(iv)

lists all proceedings instituted against or notices received by a Subject
Company alleging that such Subject Company’s use of any Intellectual Property
Rights infringes upon or otherwise violates any rights of a third party in or to
such Intellectual Property Rights, which infringement or violation is reasonably
likely to have a Material Adverse Effect.

(c)

Except as listed on Schedule 5.4, each Subject Company (x) owns, or possesses
adequate and enforceable licenses or other rights to use, in each case free and
clear of any pledges, claims, liens, charges, encumbrances and security
interests of any kind or nature whatsoever, all Intellectual Property Rights
associated with (i) products sold prior to the Closing by such Subject Company,
(ii) the MiniCycler 2 and MiniOpticon, in each case as designed and intended to
be marketed as of the Closing (the “New Products”) and (iii) Intellectual
Property Rights used prior to the Closing by such Subject Company; and (y) is
not interfering with or infringing upon or otherwise violating the rights of any
third party with respect to the Intellectual Property Rights associated with (A)
products sold prior to Closing by such Subject Company, (B) New Products and
(C) Intellectual Property Rights used prior to the Closing by a Subject Company.
 

(d)

Each Subject Company has taken all commercially reasonable actions to protect
the Intellectual Property Rights of such Subject Company.  To the knowledge of
MJ GeneWorks and the Shareholders, the Intellectual Property Rights of each
Subject Company that constitute confidential information are, and have at all
times been, maintained on a confidential basis.  To the knowledge of MJ
GeneWorks and the Shareholders, except as otherwise described in Schedule 5.4,
each Subject Company’s confidential information has never been misappropriated
by any third party.

(e)

The most current version and all prior versions of all material Computer
Software that such Subject Company has, during the last three (3) years,
marketed or currently markets to any of its customers will, if the appropriate
operating medium is provided, function





17
















substantially in accordance with the specifications therefor, substantially as
set forth in such Subject Company’s written materials describing such Computer
Software.

5.5

Facility Leases.  Schedule 5.5 lists all Facility Leases.  Such Leases
constitute all leases, subleases or other occupancy agreements pursuant to which
a Subject Company occupies, uses, leases or subleases real property.  Except as
described on Schedule 5.5, each Subject Company has in all material respects
performed all the obligations required to be performed by it under the terms of
the Facility Leases through the date hereof with respect to all leased property
described in the Facility Leases of such Subject Company (the “Leased
Property”), and each Subject Company enjoys peaceful and undisturbed possession
of all the Leased Property, but subject to the terms of said leases and
subleases.  With respect to each such Facility Lease:

(i)

All Facilities leased or subleased thereunder by or from a Subject Company have
received all material approvals of governmental authorities (including licenses
and Permits) required in connection with the operation thereof that are of such
a nature as to be obtainable by a tenant and not the fee owner/landlord, and
have been operated and maintained by the Subject Companies, to the extent such
operation and maintenance is the responsibility of the Subject Companies
pursuant to the Facility Leases, in all material respects in accordance with
applicable laws, rules and regulations;

(ii)

All Facilities leased or subleased thereunder by a Subject Company are supplied
with utilities (including water, sewage, disposal, electricity, gas and
telephone) and other services necessary for the Subject Companies’ operation of
such Facilities as currently operated (or, in the case of a subleased property,
the relevant subtenant has the responsibility to provide such services);

(iii)

To the knowledge of MJ GeneWorks and the Shareholders, the relevant Subject
Companies, there is no pending, threatened condemnation proceedings with respect
to any Leased Property or, to the knowledge of such Subject Company and its
Shareholders, pending or threatened litigation or administrative actions
relating to the Leased Property;

(iv)

Except as set forth on Schedule 5.5, there are no subleases, licenses, options,
rights, concessions or other agreements or arrangements, written or oral, to
which any Subject Company is a party, granting to any Person the right to use or
occupy such Leased Property or any portion thereof or interest therein;

(v)

To the knowledge of MJ GeneWorks and the Shareholders, the improvements
constructed by any Subject Company on the Leased Property are in good operating
condition and repair without any material structural or mechanical defects of
any kind, ordinary wear and tear excepted; and

(vi)

No Subject Company has received written notice of any special assessment
relating to the Leased Property and to the knowledge of MJ GeneWorks and the
Shareholders, there has been no pending or threatened special assessment.





18
















5.6

Contracts and Commitments.  Schedule 5.6 lists the following Contracts to which
a Subject Company is a party, or by which a Subject Company is bound to perform
after the Closing Date:

(i)

any written arrangements (or group of related written arrangements) for the
lease of personal property by a Subject Company providing for lease payments in
excess of $25,000 per annum and that is not subject to cancellation on not more
than 30 days’ notice by such Subject Company without penalty or increased cost;

(ii)

any other written arrangement (or group of related written arrangements)
involving aggregate payments by a Subject Company of more than $25,000 per annum
and that is not subject to cancellation on not more than 30 days’ notice by such
Subject Company without penalty or increased cost;

(iii)

any written arrangement (or group of related written arrangements) in excess of
$25,000 per annum for the purchase or sale of raw materials, commodities,
supplies, products or other property by a Subject Company or for the furnishing
or receipt of services by a Subject Company, including, without limitation, any
customer or vendor contracts and that is not subject to cancellation on not more
than 30 days’ notice by such Subject Company without penalty or increased cost;

(iv)

any written arrangement (or group of related written arrangements) concerning a
partnership or joint venture between a Subject Company and any other person;

(v)

any written arrangement (or group of related written arrangements) under which
it has created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness (including capitalized lease obligations) of a Subject
Company involving more than $25,000 in principal amount or under which is
imposed (or may impose) upon a Subject Company a security interest or lien on
any of its assets, tangible or intangible;

(vi)

any written arrangement (or group of related written arrangements) obligating a
Subject Company to maintain confidentiality or to refrain from competition or
competitive arrangements;

(vii)

any written arrangement (or group of related written arrangements) involving
another Subject Company;

(viii)

any Employee Plan of such Subject Company and any written arrangement with any
of its directors, officers, shareholders or employees in the nature of a
collective bargaining agreement, employment agreement or severance agreement;

(ix)

any written arrangement with any of its directors, officers, shareholders or
employees or any member of any such person’s immediate family (x) providing for
the furnishing of material services by, (y) providing for the rental of material
real or personal property from, or (z) otherwise requiring material payments to
(other than for services as officers, directors or employees of such Subject
Company),





19
















any such person or any corporation, partnership, trust or other entity in which
any such person has a substantial interest as a shareholder, officer, director,
trustee or partner;

(x)

any other written arrangement (or group of related written arrangements) either
involving aggregate payments of more than $25,000 or not entered into in the
ordinary course of business consistent with past practice;

(xi)

any other written arrangement (or group of related written arrangements) under
which the consequences of a default or termination is reasonably likely to have
a Material Adverse Effect;

(xii)

any material written agreement with any Personnel or other affiliates of a
Subject Company; or

(xiii)

any oral contract, agreement or other arrangement with respect to any of the
matters referred to in the foregoing clauses (i) through (xii) and any
obligation (oral or written) to enter into any contract, agreement or other
arrangement with respect to any of the matters referred to in the foregoing
clauses (i) through (xi).

Each Subject Company has delivered to Buyer a correct and complete copy of each
written arrangement listed under the name of such Subject Company in Schedule
5.6 and has included as part of Schedule 5.6 a brief summary of any such oral
contracts, agreements or other arrangements and any obligations (oral or
written) to enter into any such contracts, agreements or other arrangements, in
each case as described in clause (xiii) above.  Except as set forth on Schedule
5.6, with respect to each written arrangement listed, (A) the written
arrangement is legal, valid, binding, enforceable (except as such enforceability
may be limited by (i) bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting creditors’ rights generally and (ii) the general
principles of equity, regardless of whether asserted in a proceeding in equity
or at law) and in full force and effect; (B) the written arrangement will
continue to be legal, valid binding, enforceable (except as such enforceability
may be limited by (i) bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting creditors’ rights generally and (ii) the general
principles of equity, regardless of whether asserted in a proceeding in equity
or at law) and in full force and effect on identical terms following the Closing
Date; (C) there is no default by any Subject Company to any Contract, and, to
the knowledge of MJ GeneWorks and the Shareholders, no default by any third
party to any such Contract, in each case which default is reasonably likely to
have a Material Adverse Effect; and (D) no Subject Company is in material breach
or default, and to the knowledge of MJ GeneWorks or the Shareholders no other
party is in material breach or default, under any written agreement, and to the
knowledge of MJ GeneWorks or its Shareholders no event has occurred which with
notice or lapse of time could constitute a material breach or default or permit
termination, modification or acceleration under any written agreement.

5.7

No Conflict or Violation.  Except as set forth on Schedule 5.7, no consent,
approval or authorization of, or declaration, filing or registration with, any
governmental or regulatory authority is required to be made or obtained by a
Subject Company in connection with the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby.
 Except as set forth on Schedule 5.7, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
result in (a) a violation of or a conflict with any provision of the





20
















articles of incorporation, certificate of incorporation or equivalent or bylaws
of any Subject Company, (b) a breach of, or a default under any term or
provision of, any contract, agreement, indebtedness, lease, commitment, license,
franchise, permit, authorization or concession to which a Subject Company is a
party, or the creation of any right of any party to accelerate, terminate or
cancel, any contract, agreement, indebtedness, lease, commitment, license,
franchise, permit, authorization or concession to which a Subject Company is a
party, which breach, default or right is reasonably likely to have a Material
Adverse Effect, (c) a violation by any Subject Company of any law, statute,
rule, regulation, ordinance, code, order, judgment, writ, injunction, decree or
award, or (d) an imposition of any Encumbrance, restriction or charge on the
business of a Subject Company or on the Assets of a Subject Company which is
reasonably likely to have a Material Adverse Effect.

5.8

Financial Statements.  MJ GeneWorks has heretofore delivered to Buyer true and
complete copies of the 2003 Financial Statements and the 2004 Interim Financial
Statements.  Except as set forth on Schedule 5.8, the 2003 Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
periods indicated, (ii) are in accordance with the Books and Records of MJ
GeneWorks and its Subsidiaries, and (iii) present fairly in all material
respects, as of the respective dates thereof or the periods covered thereby, as
applicable, the financial position, shareholder’s equity, cash flow and results
of operations of MJ GeneWorks and its Subsidiaries.  Except as set forth on
Schedule 5.8, the 2004 Interim Financial Statements (a) were prepared consistent
with past practice for such statements, and (b) are in accordance with the Books
and Records of MJ GeneWorks and its Subsidiaries.

5.9

Absence Of Certain Changes Or Events.  Except as set forth on Schedule 5.9 or as
otherwise reflected in the 2004 Interim Financial Statements, since the 2003
Balance Sheet Date there has not been any:

(a)

Reserved;

(b)

(i) except for normal periodic increases in the ordinary course of business
consistent with past practice, increase in the compensation payable or to become
payable by a Subject Company to any of its officers, employees, former employees
or agents (collectively, “Personnel”), (ii) grant, payment or accrual,
contingent or otherwise, for or to the credit of any of the Personnel with
respect to any bonus, incentive compensation, service award or other like
benefit, (iii) adoption, creation or amendment of any Employee Plan of such
Subject Company, (iv) employment agreement (written or verbal) made by such
Subject Company to which such Subject Company is a party or (v) other change in
employment terms for any of such Subject Company’s officers, employees or
agents;

(c)

sale, lease, assignment or transfer of any of the material Assets of such
Subject Company, other than to persons that are not affiliates for fair
consideration and in the ordinary course consistent with past practice;
cancellation, compromise, waiver or release of any rights or claim (or series of
related rights or claims) either (i) involving an affiliate of such Subject
Company, (ii) involving more than $50,000, or (iii) outside the ordinary course
of business consistent with past practice, in each case except in respect of
matters relating to the Applera Claims as disclosed to Buyer;





21
















(d)

amendment, cancellation or termination of any Contract, license or other
instrument (but not including purchase orders) (i) involving payments in excess
of $10,000 each, (ii) involving payments in excess of $50,000 in the aggregate,
or (iii) the amendment, cancellation or termination of which is reasonably
likely to have a Material Adverse Effect;

(e)

capital expenditure or the execution of any Lease, Contract, license, sublease
or sublicense (or series of related Contracts, Leases, subleases, licenses and
sublicenses) or any incurring of liability therefor (i) involving payments in
excess of $10,000 each, (ii) involving payments in excess of $50,000 in the
aggregate, or (iii) outside the ordinary course of business consistent with past
practice;

(f)

delay or failure to repay when due any material obligation of such Subject
Company;

(g)

failure to use commercially reasonable efforts to operate the business of each
Subject Company in the ordinary course consistent with past practice so as to
preserve the business intact, to keep available to Buyer the services of
Personnel, and to preserve for Buyer the goodwill of such Subject Company’s
suppliers, customers, distributors and others having business relations with it;

(h)

material change in accounting methods or practices by such Subject Company;

(i)

material revaluation by such Subject Company of any of the Assets of such
Subject Company, including without limitation, writing off notes or accounts
receivable other than in the ordinary course of business consistent with past
practice;

(j)

damage, destruction or loss (whether or not covered by insurance) that has a
Material Adverse Effect or that is reasonably likely to have a Material Adverse
Effect;

(k)

mortgage, pledge or other encumbrance of any of the material Assets of such
Subject Company other than in the ordinary course of business consistent with
past practice;

(l)

any declaration, setting aside for payment or payment of any dividend or
distribution in respect of any capital stock of any Subject Company or any
redemption, purchase, or other acquisition of any of such Subject Company’s
equity securities or any bonus, fee or other payment, or any other transfer of
the Assets to or on behalf of any shareholder of such Subject Company, any
affiliate of such Subject Company or any affiliate of any shareholder,
including, but not limited to, any payment of principal of or interest on any
debt owed to any such shareholder or affiliate or any payment of a bonus, fee or
other payment to any such shareholder or affiliate as an employee of such
Subject Company except in the ordinary course of business consistent with past
practice;

(m)

issuance by a Subject Company of, or commitment of such Subject Company to
issue, any shares of stock or other equity securities or obligations or
securities convertible into or exchangeable for shares of stock or other equity
securities;





22
















(n)

indebtedness incurred by any Subject Company for borrowed money or any
commitment to borrow money entered into by such Subject Company, or any loans or
guarantees made or agreed to be made by such Subject Company other than to
non-affiliates in the ordinary course of business consistent with past practice;

(o)

liabilities involving $50,000 or more or otherwise material to the business of
such Subject Company except in the ordinary course of business and consistent
with past practice, or any increase or change in any assumptions underlying or
methods of calculating any bad debt, contingency or other reserves;

(p)

payment, discharge or satisfaction of any material liabilities other than the
payment, discharge or satisfaction in the ordinary course of business and
consistent with past practice of liabilities reflected or reserved against on
the 2003 Balance Sheets or incurred in the ordinary course of business and
consistent with past practice since the 2003 Balance Sheet Date;

(q)

acceleration, termination, modification, cancellation or threatened termination
or cancellation of any Contract to which such Subject Company is a party or by
which such Subject Company is bound and which would have a Materially Adverse
Effect;

(r)

capital investment in, any loan to, or any acquisition of the securities or
assets of any other person (i) involving an affiliate of such Subject Company
(except investments, loans or acquisitions or the securities or assets of
another Subject Company), (ii) involving more than $25,000 in the aggregate, or
(iii) outside the ordinary course of business consistent with past practice;

(s)

grant of any material license or sublicense of any rights under or with respect
to any Intellectual Property Rights of such Subject Company except in the
ordinary course of business consistent with past practice;

(t)

loan to, or other material agreement with any Personnel of a Subject Company
outside the ordinary course of business consistent with past practice giving
rise to any claim or right on the part of the person against it;

(u)

charitable or other capital contribution made or pledged by such Subject Company
in an aggregate amount in excess of $25,000;

(v)

payment by any Subject Company of any expenses relating to the transactions
contemplated by this Agreement, including, without limitation, the payment of
the fees and expenses of any professionals engaged in connection with the
transactions contemplated by this Agreement;

(w)

agreement (either oral or written) by a Subject Company or any of its Personnel
on behalf of a Subject Company to do any of the foregoing; or

(x)

other event or condition of any character which is reasonably likely to have, in
any one case or in the aggregate, a Material Adverse Effect, or any event or
condition (other than events or conditions affecting the economy generally)
known to MJ GeneWorks or the Shareholders which is reasonably likely to have, in
any one case or in the aggregate, a Material Adverse Effect in the future.





23
















5.10

Liabilities.  Except as set forth on Schedule 5.10 or otherwise accounted for on
the 2004 Interim Financial Statements, and except in respect of the Litigation
Matters, no Subject Company has any liabilities or obligations (absolute,
accrued, contingent or otherwise) except (i) liabilities that are reflected and
reserved against on the 2004 Interim Financial Statements, and (ii) liabilities
incurred since the 2004 Interim Financial Statement in the ordinary course of
business consistent with past practice and in accordance with this Agreement
(none of which relates to any breach of contract, breach of warranty, tort,
infringement or violation of law or arose out of any complaint, action, suit or
proceeding (but not including any issues relating to the Litigation Matters)
which individually or in the aggregate is reasonably likely to have a Material
Adverse Effect).

5.11

Accounts Receivable.  Except as set forth on Schedule 5.11, the accounts
receivable reflected on the 2003 Balance Sheet, and all accounts receivable
arising since the 2003 Balance Sheet Date, represent bona fide claims against
debtors for sales made, services performed or other charges arising on or before
the date hereof, and all the goods delivered and services performed that gave
rise to said accounts were delivered or performed in accordance with the
applicable orders, Contracts or customer requirements, except to the extent of
any reserve with respect thereto set forth on the 2004 Interim Financial
Statements.  No accounts receivable reflected on the 2004 Interim Financial
Statements shall be subject to material defenses, counterclaims or rights of
setoff and shall be fully collectible in the ordinary course of business without
cost to Buyer in collection efforts therefor other than consistent with past
practice except to the extent of any reserve with respect thereto set forth on
the 2004 Interim Financial Statements.

5.12

Inventories.  The values at which the Inventories are shown on the 2003 Balance
Sheet have been determined in accordance with the normal valuation policy of MJ
GeneWorks and its Subsidiaries, consistently applied, and in accordance with
GAAP.  Except as set forth on Schedule 5.12, the Inventories (and items of
Inventory acquired or manufactured subsequent to the 2003 Balance Sheet Date)
consist only of items of quality and quantity commercially usable and salable in
the ordinary course of business, except for any items of obsolete material or
material below standard quality, all of which have been written down to
realizable market value, or for which adequate reserves have been provided on
the 2003 Balance Sheet or on the 2004 Interim Financial Statements, and the
current quantities of all Inventories are reasonable in the current
circumstances of the business of MJ GeneWorks and its Subsidiaries.

5.13

Litigation.  Except as set forth on Schedule 5.13 and except for the Litigation
Matters, there is no charge, complaint, action, order, writ, injunction,
judgment or decree outstanding or claim, suit, litigation, proceeding, labor
dispute, arbitral action or, to the knowledge of MJ GeneWorks or the
Shareholders, investigation (collectively, “Actions”) pending or, to the
knowledge of MJ GeneWorks or the Shareholders, threatened against any Subject
Company or Shareholder relating to or affecting (i) any Subject Company or any
material Assets of any Subject Company or the material operation of the business
of any Subject Company as currently operated or as such Subject Company
proposes, prior to the Closing Date, to presently operate, (ii) any Employee
Plan of any Subject Company or any trust or other funding instrument, fiduciary
or administrator thereof or (iii) the transactions contemplated by this
Agreement, any of which is reasonably likely to have a Material Adverse Effect.
 No Subject Company is in default with respect to any judgment, order, writ,
injunction





24
















or decree of any court or governmental agency, and there are no unsatisfied
judgments against such Subject Company or the business of such Subject Company
that would have a Materially Adverse Effect.  Except for the Litigation Matters,
there is not a reasonable likelihood of an adverse determination of any pending
Actions that would, individually or in the aggregate, have a Material Adverse
Effect.  No Action pending or, to the knowledge of MJ GeneWorks or the
Shareholders, threatened is covered by insurance.  To the knowledge of the
Shareholders, the Applera Litigation could have been settled by them and by the
Subject Companies as of May 27, 2004 for $80 million or less in total Applera
Claims and Post-April Applera Fees.

5.14

Labor Matters.  No Subject Company is a party to any labor agreement with
respect to its employees with any labor organization, group or association.  No
Subject Company has experienced any attempt by organized labor or its
representatives to make such Subject Company conform to demands of organized
labor relating to its employees or to enter into a binding agreement with
organized labor that would cover the employees of such Subject Company.  Each
Subject Company is in material compliance with all applicable laws respecting
employment practices, terms and conditions of employment and wages and hours
and, to the knowledge of MJ GeneWorks and the Shareholders, is not and has not
engaged in any unfair labor practice.  There is no unfair labor practice charge
or complaint against such Subject Company pending before the National Labor
Relations Board or any other governmental agency and to which MJ GeneWorks or
the Shareholders have notice arising out of such Subject Company’s activities,
and to the knowledge of MJ GeneWorks and the Shareholders, there are no facts or
information that would give rise thereto; there is no labor strike or labor
disturbance pending or threatened against any Subject Company nor is any
grievance currently being asserted; and no Subject Company has ever experienced
a work stoppage or other labor difficulty.

5.15

Compliance with Law; Permits.  Each Subject Company and the conduct of the
business of such Subject Company are in compliance with all applicable laws,
statutes, ordinances, rules and regulations promulgated, or judgments, decisions
or orders entered, by any federal, state, local, or foreign court or
governmental agency, department, authority or instrumentality relating to the
Assets or the business of such Subject Company, except where the failure to
comply is not reasonably likely to have a Material Adverse Effect.  Except as
disclosed on Schedule 5.15, no Subject Company has received any written notice
to the effect that, or otherwise been advised by counsel or other advisors to
the Company in writing that, it is not in compliance with any of such statutes,
regulations, orders, ordinances or other laws for which corrective action has
not been taken and completed, and such Subject Company does not anticipate that
any currently existing circumstances are reasonably likely to result in
violations of any such regulations which is reasonably likely to have, in any
one case or in the aggregate, a Material Adverse Effect.  Such Subject Company
has all Permits, authorizations and approvals, each of which is currently valid
and in full force and effect, the lack of which is reasonably likely to have a
Material Adverse Effect, which Permits are set forth on Schedule 5.15 and which
licenses, authorizations and approvals are set forth on Schedule 5.7.  Without
limiting the generality of the preceding representation and warranty, no Subject
Company has (i) made or agreed to make any contribution, payment or gift to any
government official, employee, or agent where either the contribution, payment
or gift or the purpose thereof was illegal under the laws of any federal, state,
local or foreign jurisdiction, (ii) established or maintained any fund or asset
unrecorded on the Books and Records of the Subject Companies for any purpose or
made any false entries on the Books and Records of such Subject Company for any
reason and





25
















(iii) made or agreed to make any political contribution, or reimbursed any
political gift or contribution made by any other person, to any candidate for
federal, state, local or foreign public office.  In addition, each Subject
Company (a) has complied with all applicable laws relating to employee and civil
rights and relating to the employment opportunities, except where the failure to
comply is not reasonably likely to have a Material Adverse Effect, (b) filed in
a timely manner all material reports, documents it was required to file (and the
information contained therein was correct and complete in all material respects)
under all applicable laws, (c) has possession of all material records and
documents it was required to retain under all applicable laws and (d) has not
violated or received a notice or charge asserting any violation of the Sherman
Act, the Clayton Act, the Robinson-Patman Act, the Federal Trade Commission Act,
the Securities Act of 1933 or the Securities Exchange Act of 1934 (or any
analogous foreign antitrust, trade regulation or securities laws, rules or
regulations), each as amended, except where such violation is not reasonably
likely to have a Material Adverse Effect.

5.16

Tax Matters.

(a)

Filing of Tax Returns.  Each Subject Company has timely filed with the
appropriate taxing or other governmental authorities all returns in respect of
Taxes (including, without limitation, information returns and other information)
required to be filed through the date hereof.  The returns and information filed
are complete, correct and accurate in all material respects.  Each Subject
Company has delivered to Buyer complete and accurate copies of each Subject
Company’s federal, state and local tax returns for the years 2002 and 2003 or
such lesser number of years as such Subject Company shall have been in
existence.  As of the date hereof, no Subject Company has filed any federal,
state or local tax returns for the year 2004.

(b)

Payment of Taxes.  All Taxes for which such Subject Company is or may be liable,
in respect of periods or portions thereof ending on or before the Closing Date,
shall have been paid, or an adequate reserve (in conformity with GAAP) has been
established therefor, and such Subject Company has no material liability for
Taxes in excess of the amounts so paid or reserves so established.  All Taxes
that such Subject Company has been required to collect or withhold have been
duly collected or withheld and, to the extent required when due, have been or
will be duly paid to the proper taxing authority.

(c)

Audit History.  Except as set forth on Schedule 5.16, no deficiencies for Taxes
of a Subject Company have been claimed, proposed or assessed by any taxing or
other governmental authority.  Except as set forth on Schedule 5.16, there are
no pending or, to the knowledge of MJ GeneWorks or the Shareholders, threatened
audits, investigations or claims for or relating to any liability in respect of
Taxes of a Subject Company, and there are no matters under discussion with any
governmental authorities with respect to Taxes of a Subject Company.  Except as
set forth on Schedule 5.16, no Subject Company has been notified that any taxing
authority intends to audit a return for any other period.  Except as set forth
on Schedule 5.16, no extension of a statute of limitations relating to Taxes is
in effect with respect to any Subject Company.

(d)

Tax Elections.

(i)

All elections with respect to Taxes affecting such Subject Company as of the
date hereof are set forth on Schedule 5.16.





26
















(ii)

No Subject Company has made an election, and is not required, to treat any Asset
of such Subject Company as owned by another person or as tax-exempt bond
financed property or tax-exempt use property within the meaning of Section 168
of the Code or under any comparable state or local income tax or other tax
provision.

(iii)

No Subject Company is a party to or bound by any binding tax sharing, tax
indemnity or tax allocation agreement or other similar arrangement with any
other party.

(iv)

No Subject Company has filed a consent pursuant to the collapsible corporation
provisions of Section 341(f) of the Code (or any corresponding provision of
state, foreign or local law) or agreed to have Section 341(f)(2) of the Code (or
any corresponding provision of state, foreign or local law) apply to any
disposition of any asset owned by it.

(e)

Additional Representations.

(i)

There are no liens for Taxes (other than for current Taxes not yet due and
payable) upon the Assets of any Subject Company.

(ii)

Except as set forth in Schedule 5.16, no Subject Company has ever been a member
of an affiliated group of corporations, within the meaning of Section 1504 of
the Code.

(iii)

No Subject Company has agreed to make, nor is required to make, any adjustment
under Section 481(a) of the Code by reason of a change in accounting method or
otherwise.

(iv)

No Subject Company is a party to any agreement, contract, arrangement or plan
that has resulted or would result, separately or in the aggregate, in the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code.

(v)

No Subject Company is a party to any joint venture, partnership, or other
arrangement or contract which is reasonably likely to be treated as a
partnership for federal income tax purposes.

(vi)

Each Subject Company other than MJ Japan is an “S corporation” (within the
meaning of Section 1361(a)(1) of the Code) for federal income tax purposes and
has been so treated continuously since the time of its organization.

5.17

Severance Arrangements.  Except as set forth on Schedule 5.17, no Subject
Company has entered into any severance or similar arrangement in respect of any
Personnel of such Subject Company that will result in any obligation (absolute
or contingent) of Buyer, such Subject Company or other person to make any
payment to any such Personnel following termination of employment.

5.18

Insurance.  Schedule 5.18 contains a materially complete and accurate list of
all policies or binders of fire, liability, title, worker’s compensation and
other forms of





27
















insurance (showing as to each policy or binder the carrier, policy number,
coverage limits, expiration dates, annual premiums and a general description of
the type of coverage provided) maintained by such Subject Company on the
business, the Assets or the Personnel of such Subject Company.  All of such
policies are consistent with industry practices and are sufficient for
compliance with all requirements of law and of all Contracts to which such
Subject Company is a party, except where the failure to comply is not reasonably
likely to have a Material Adverse Effect.  No Subject Company is in default
under any of such policies or binders, and no Subject Company has failed to give
any notice or to present any material claim under any such policy or binder in a
due and timely fashion. There are no facts known to MJ GeneWorks or the
Shareholders upon which an insurer might be justified in reducing coverage or
increasing premiums on existing policies or binders.  There are no outstanding
unpaid claims under any such policies or binders.  Such policies and binders
provide sufficient coverage, in the reasonable opinion of such Subject Company
and the Shareholders, for the risks insured against, are in full force and
effect on the date hereof and shall be kept in full force and effect by such
Subject Company through the Closing Date.

5.19

Purchase Commitments and Outstanding Bids.  As of June 16, 2004, except as
listed on Schedule 5.19, there are no accepted and unfulfilled orders for the
sale of merchandise or services entered into by a Subject Company in excess of
$50,000 per customer, all of which orders were made in the ordinary course of
business consistent with past practice.  In addition, as of June 16, 2004,
except as listed on Schedule 5.19, there are no Contracts or commitments for the
purchase of supplies entered into by a Subject Company in excess of $50,000 per
vendor or supplier, all of which Contracts and commitments were made in the
ordinary course of business consistent with past practice.  As of the date of
this Agreement, there are no claims against such Subject Company known to MJ
GeneWorks or the Shareholders to return in excess of an aggregate of $100,000 of
merchandise by reason of alleged overshipments, defective merchandise or
otherwise, or of merchandise in the hands of customers under an understanding
that such merchandise would be returned.  No outstanding purchase or outstanding
lease (excluding real property leases) commitment of a Subject Company currently
is in excess of the normal, ordinary and usual requirements of its business
consistent with past practices.  Except as set forth on Schedule 5.19, there is
no outstanding bid, proposal, Contract or unfilled order of such Subject Company
that is reasonably likely to have, if accepted by the other party thereto, a
Material Adverse Effect.

5.20

Reserved.

5.21

Customers and Suppliers.  Schedule 5.21 contains a complete and accurate list of
(i) all customers of such Subject Company during such Subject Company’s last
fiscal year, showing the approximate total sales by such Subject Company to each
such customer during such fiscal year, and (ii) all suppliers of such Subject
Company from whom such Subject Company has made aggregate purchases in excess of
$50,000 during such Subject Company’s last fiscal year, showing the approximate
total purchases by such Subject Company from each such supplier during such
fiscal year.  To the knowledge of MJ GeneWorks and the Shareholders, since the
2003 Balance Sheet Date, there has been no adverse change in the business
relationship with any material customer or supplier named in Schedule 5.21 and
no threat or indication that any such change is reasonably foreseeable other
than in connection with the Bankruptcy Case as described on Schedule 5.9.





28
















5.22

Bank Accounts.  Schedule 5.22 contains a list, true and correct in all material
respects, of the names of each bank, savings and loan, or other financial
institution in which such Subject Company has an account, including cash
contribution accounts, or safe deposit boxes, and the names of all persons
authorized to draw thereon or to access thereto.

5.23

Environmental Matters.

(a)

Except as set forth on Schedule 5.23, each Subject Company is, and at all times
has been, in compliance with all Environmental Laws (as defined below), except
where the failure to comply would not reasonably be likely to have a Material
Adverse Effect.

(b)

Except as set forth on Schedule 5.23, MJ GeneWorks and the Shareholders have no
knowledge (without any duty of inquiry) of an existing or potential
Environmental Claim (as defined below), and no Subject Company has received any
written notification, nor does MJ GeneWorks or any Shareholder have any
knowledge, of alleged, actual or potential responsibility for, or any inquiry or
investigation regarding, any material disposal, release, or threatened release
at any location, of any Hazardous Substance (as defined below) generated or
transported by a Subject Company.

(c)

Except as set forth on Schedule 5.23, (i) no underground tank or other
underground storage receptacle for Hazardous Substances has been constructed or
installed or used by any Subject Company located on each Subject Company’s
properties and there have been no releases of any Hazardous Substances from any
underground tank or related piping at any time caused by a Subject Company; and
(ii) there have been no releases (i.e., any past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, or dumping) of Hazardous Substances by any Subject Company
on, upon, or into the properties of such Subject Company, except where such
circumstance or event is not reasonably likely to have a Material Adverse
Effect.

(d)

Except as set forth on Schedule 5.23, there are no polychlorinated biphenyls or
asbestos placed or released by any Subject Company on the Leased Property of any
Subject Company, except where the presence of such material is not reasonably
likely to have a Material Adverse Effect.

(e)

To the knowledge of MJ GeneWorks and the Shareholders, no environmental lien has
attached to any property to be transferred to Buyer under this Agreement.

(f)

Definitions.

(i)

For purposes of this Agreement, “Environmental Laws” shall mean all federal,
state, district, local, and foreign laws, all rules or regulations promulgated
thereunder, and all orders, consent orders, judgments, notices, permits, or
demand letters issued, promulgated, or entered pursuant thereto, relating to
pollution or protection of the environment (including without limitation ambient
air, surface water, ground water, land surface, or subsurface strata), including
without limitation (i) laws relating to emissions, discharges, releases, or
threatened releases of pollutants, contaminants, chemicals, materials, wastes,
or other substances into the environment and (ii) laws relating to the
identification, generation, manufacture, processing, distribution, use,
treatment, storage, disposal, recovery, transport, or other handling of
pollutants, contaminants, chemicals,





29
















industrial materials, wastes, or other substances.  Environmental Laws shall
include without limitation the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Toxic Substances Control
Act, as amended, the Hazardous Materials Transportation Act, as amended, the
Resource Conservation and Recovery Act, as amended, the Clean Water Act, as
amended, the Safe Drinking Water Act, as amended, the Clean Air Act, as amended,
the Atomic Energy Act of 1954, as amended, the Occupational Safety and Health
Act, as amended, and all analogous laws promulgated or issued by any state,
foreign nation or other governmental authority.  Notwithstanding the foregoing
to the contrary, Environmental Laws shall include and be limited to those laws,
rules and regulation governing each Subject Company in its capacity as a tenant
or sublessor.

(ii)

For purposes of this Agreement, “Environmental Claims” shall mean all
accusations, allegations, notice of violations, liens, claims, demands, suits,
or causes of action for any damage, including without limitation, personal
injury, property damage (including any depreciation of property values), lost
use of property, or consequential damages, arising directly or indirectly out of
Environmental Conditions or Environmental Laws.  By way of example only,
Environmental Claims include (A) violations of or obligations under any contract
between such Subject Company and any other person, (B) actual or threatened
damages to natural resources, (C) claims for nuisance or its statutory
equivalent, (D) claims for the recovery of response costs, or administrative or
judicial orders directing the performance of investigations, response or
remedial actions under any Environmental Laws, (E) a requirement to implement
“corrective action” pursuant to any order or permit issued pursuant to the
Resource Conservation and Recovery Act, as amended or similar provisions of
applicable state or foreign law, (F) claims for restitution, contribution, or
indemnity, (G) fines, penalties, or liens of any kind against property, (H)
claims for injunctive relief or other orders or notices of violation from
federal, state, foreign or local agencies or courts, and (I) with regard to any
present or former employees, claims relating to exposure to or injury from
Environmental Conditions.

(iii)

For purposes of this Agreement, “Environmental Conditions” shall mean the state
of the environment, including natural resources (e.g., flora and fauna), soil,
surface water, ground water, any present or potential drinking water supply,
subsurface strata, or ambient air, relating to or arising out of the use,
handling, storage, treatment, recycling, generation, transportation, release,
spilling, leaking, pumping, pouring, emptying, discharging, injecting, escaping,
leaching, disposal, dumping, or threatened release of Hazardous Substances by
such Subject Company or its predecessors or successors in interest, agents,
representatives, employees, or independent contractors.  With respect to
Environmental Claims by third parties, Environmental Conditions also include the
exposure of persons to Hazardous Substances at the work place or the exposure of
persons or property to Hazardous Substances migrating from or otherwise
emanating from or located on property owned or occupied by such Subject Company.

(iv)

For purposes of this Agreement, “Hazardous Substances” shall mean all
pollutants, contaminants, chemicals, wastes, and any other carcinogenic,
ignitable, corrosive, reactive, toxic, or otherwise hazardous substances or
materials (whether solids, liquids or gases), placed or released on any Leased
Facility by a Subject





30
















Company or its employees or agents, including but not limited to any substances,
materials, or wastes subject to regulation, control, or remediation under
Environmental Laws.  By way of example only, the term Hazardous Substances
includes petroleum, urea formaldehyde, flammable, explosive, and radioactive
materials, PCBs, pesticides, herbicides, asbestos, sludge, slag, acids, metals,
solvents, or waste waters.

(g)

Notwithstanding anything contained in this Agreement to the contrary, it is the
intention of the parties to address issues concerning Environmental Laws,
Environmental Claims, Environmental Conditions and Hazardous Substances in this
Section 5.23, and the violation of laws, statutes, orders, rules and
regulations, ordinances, codes, orders, judgments, writs, injunctions, decrees
or awards of any federal, state, local, or foreign court or governmental agency,
department, authority or instrumentality relating thereto, in this Section 5.23,
and no other more general reference in any other section of this Article V to
issues concerning or otherwise relating, directly or indirectly, to
Environmental Laws, Environmental Claims, Environmental Conditions and Hazardous
Substances, and the violation of laws, statutes, orders, rules and regulations,
ordinances, codes, orders, judgments, writs, injunctions, decrees or awards of
any federal, state, local, or foreign court or governmental agency, department,
authority or instrumentality relating thereto shall be deemed to be a reference
thereto except as otherwise specifically set forth in this Section 5.23.

5.24

Employee Benefit Plans.

(a)

Definitions.  The following terms, when used in this Section 5.24, shall have
the following meanings.  Any of these terms may, unless the context otherwise
requires, be used in the singular or the plural depending on the reference.

(i)

Employee Plan.  “Employee Plan” shall mean, with respect to each Subject
Company, any employee benefit plan, program or arrangement, whether oral or
written, with respect to which such Subject Company or any Subsidiary of such
Subject Company may incur any liability to an employee or which covers any
employee or former employee of such Subject Company or any Subsidiary of such
Subject Company.

(ii)

ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

(iii)

ERISA Affiliate.  “ERISA Affiliate” shall mean, with respect to each Subject
Company, any entity which is a member of a “controlled group of corporations”
with or is under “common control” with such Subject Company or any Subsidiary of
such Subject Company as defined in section 414(b) or (c) of the Code.

(iv)

Multiemployer Plan.  “Multiemployer Plan” shall mean, with respect to each
Subject Company, any Employee Plan with respect to such Subject Company which is
a “multiemployer plan,” as defined in Section 4001(a)(3) of ERISA.

(v)

PBGC.  “PBGC” shall mean the Pension Benefit Guaranty Corporation.

(vi)

Pension Plan.  “Pension Plan” shall mean, with respect to each Subject Company,
any Employee Plan with respect to such Subject Company which is an





31
















“employee pension benefit plan” as defined in Section 3(2) of ERISA (other than
a Multiemployer Plan).

(vii)

Welfare Plan.  “Welfare Plan” shall mean, with respect to each Subject Company,
any Employee Plan with respect to such Subject Company which is an “employee
welfare benefit plan”, as defined in Section 3(1) of ERISA.

(b)

Disclosure; Delivery of Copies of Relevant Documents and Other Information.
 Schedule 5.24 contains a complete list of Employee Plans with respect to each
Subject Company.  True and complete copies of each of the following documents
have been delivered by each Subject Company to the Buyer:  (i) each Employee
Plan with respect to such Subject Company (and each related trust agreement or
other funding instrument) or written description thereof (where an Employee Plan
is not in writing), (ii) the most recent determination letter issued by the
Internal Revenue Service with respect to each Pension Plan with respect to such
Subject Company, (iii) for the three most recent plan years, Annual Reports on
Form 5500 Series required to be filed with any governmental agency for each
Pension Plan with respect to such Subject Company, (iv) all actuarial reports
prepared for the last three plan years for each Pension Plan with respect to
such Subject Company, (v) a description of complete age, salary, service and
related data with respect to each Pension Plan, as of the last day of the most
recent plan year for employees and former employees of such Subject Company and
each Subsidiary of such Subject Company, and (vi) a description setting forth
the amount of any liability of such Subject Company as of the Closing Date for
payments more than thirty days past due with respect to each Welfare Plan with
respect to such Subject Company.

(c)

Representations.  Except as set forth on Schedule 5.24, each Subject Company
other than MJ Japan represents as follows:

(i)

As of the last day of the last plan year of each Pension Plan of such Subject
Company and as of the Closing Date, the “amount of unfunded benefit liabilities”
as defined in Section 4001(a)(18) of ERISA (but excluding from the definition of
“current value” of “assets” of such Pension Plan accrued but unpaid
contributions) did not and will not exceed zero.  None of such Subject Company,
any Subsidiary of such Subject Company or any ERISA Affiliate of such Subject
Company has any liability for unpaid contributions that are past due with
respect to any Pension Plan with respect to such Subject Company.

(ii)

There are no Multiemployer Plans with respect to such Subject Company.

(iii)

Each Pension Plan with respect to such Subject Company and each related trust
agreement, annuity contract or other funding instrument that is intended to be
qualified under Section 401(a) of the Code is, to the Knowledge of each Subject
Company, so qualified, and has received a favorable determination letter from
the Internal Revenue Service as to its qualification under Section 401(a) of the
Code.  To the Knowledge of each Subject Company nothing has occurred with
respect to any such Plan that could cause the loss of such qualification.

(iv)

There has been no “reportable event” (as defined in Section 4043(b) of ERISA and
the PBGC regulations under such Section) with respect to any





32
















Pension Plan with respect to such Subject Company.  No filing has been made by
such Subject Company, any Subsidiary of such Subject Company or any ERISA
Affiliate of such Subject Company with the PBGC, and no proceeding has been
commenced by any person, (including the PBGC), to terminate any Pension Plan
with respect to such Subject Company.  No condition exists and no event has
occurred that could constitute grounds for termination of any Pension Plan with
respect to such Subject Company, except where such termination is not reasonably
likely to have a Material Adverse Effect.  None of such Subject Company, any
Subsidiary of such Subject Company or any ERISA Affiliate of such Subject
Company has, at any time, incurred any liability, contingent or otherwise,
pursuant to any provision of Title IV of ERISA or the regulations thereunder,
other than for premiums due the PBGC.

(v)

Each Employee Plan with respect to such Subject Company and each related trust
agreement, annuity contract or other funding instrument has been maintained and
currently is in material compliance with its terms and, both as to form and
operation, with the requirements prescribed by any and all statutes, orders,
rules and regulations which are applicable to such Employee Plan, including but
not limited to ERISA and the Code.

(vi)

None of such Subject Company, any Subsidiary of such Subject Company, any ERISA
Affiliate of such Subject Company or any Welfare Plan with respect to such
Subject Company has any present or future obligation to provide medical (other
than COBRA) or death benefits after termination of employment with such Subject
Company, any Subsidiary of such Subject Company or any ERISA Affiliate of such
Subject Company, to the extent required under Section 4980B of the Code or other
applicable law (but not including any such obligation that may arise from the
treatment of or other actions affecting such Personnel by or after the Closing),
and no condition exists which would prevent such Subject Company from amending
or terminating any such benefit program or Welfare Plan.  Except as provided by
law or as set forth in Schedule 5.24, as of the Closing Date no Subject Company
has any obligation to any former employee of such Subject Company to provide
medical insurance coverage to such former employee under COBRA.

(vii)

Except as provided by law or as set forth in Schedule 5.24, the employment of
all persons presently employed or retained by such Subject Company or a
Subsidiary of such Subject Company is terminable at will.

(viii)

There is no Employee Plan with respect to such Subject Company that if
terminated would give rise to any penalty or forfeiture except as set forth in
Schedule 5.24.

(ix)

No amounts required to be contributed under any Employee Plan with respect to
such Subject Company would not be deductible pursuant to the terms of Sections
162(a)(1), 404 or 280G of the Code.  None of such Subject Company, any
Subsidiary of such Subject Company or any plan fiduciary of any Welfare Plan or
Pension Plan with respect to such Subject Company has engaged in any transaction
in material violation of Sections 404 or 406 of ERISA or any “prohibited
transaction,” as defined in Section 4975(c)(1) of the Code, for which no
exemption exists under Section 408 of ERISA or Section 4975(c)(2) or (d) of the
Code.





33
















(x)

Each Employee Plan with respect to such Subject Company and related trust
agreement, annuity contract or other funding instrument is legally valid and
binding and in full force and effect.

(xi)

None of such Subject Company, any Subsidiary of such Subject Company, any ERISA
Affiliate of such Subject Company or any Employee Plan with respect to such
Subject Company is a party to any litigation relating to or seeking benefits
under any Employee Plan with respect to such Subject Company.

(xii)

Except as listed on Schedule 5.24, none of such Subject Company, any Subsidiary
of such Subject Company or any ERISA Affiliate of such Subject Company has any
announced plan or legally binding commitment to create any additional Employee
Plans or to amend or modify any existing Employee Plan with respect to such
Subject Company.

(xiii)

No event has occurred in connection with which such Subject Company, any
Subsidiary of such Subject Company, any ERISA Affiliate of such Subject Company
or any Employee Plan with respect to such Subject Company directly or
indirectly, could be subject to any material liability (other than for
contributions or payment of benefits under such Employee Plan as they come due)
under ERISA, the Code or any other law, regulation or governmental order or
under any agreement, instrument, statute, rule of law or regulation and for
which such Subject Company or a Subsidiary of such Subject Company has agreed to
indemnify or is required to indemnify any person against liability incurred
under, or for a violation or failure to satisfy the requirements of, any such
statute, regulation or order.

5.25

No Brokers.  Except as set forth on Schedule 5.25, such Subject Company does not
have nor will have any obligation to pay any finder’s fee, brokerage commission
or similar payment in connection with the transactions contemplated hereby.

5.26

No Other Agreements to Sell the Assets or Capital Stock of such Subject Company.
 Except as listed on Schedule 5.26 and except in connection with the Senior
Executive Dispute, neither a Subject Company nor any Shareholders have any legal
obligation, absolute or contingent, to any other person or firm to sell or
effect a sale of the Assets of such Subject Company (other than in the ordinary
course of business), to sell or effect a sale of any of the capital stock of
such Subject Company or to effect any merger, consolidation or other
reorganization of such Subject Company or to enter into any agreement or cause
the entering into of an agreement with respect thereto.

5.27

Material Misstatements Or Omissions.  No representations or warranties by such
Subject Company or the Shareholders in this Agreement, nor any document,
exhibit, statement, certificate or schedule furnished or to be furnished to
Buyer pursuant hereto, or in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make the statements
or facts contained therein not misleading.

5.28

Reserved.





34
















5.29

Product Returns, Product Liability and Product Warranty.  Schedule 5.29 contains
a true and complete description of (a) all material warranties granted or made
with respect to products sold, or services rendered, by each Subject Company and
(b) each Subject Company’s material product liability claims and product
warranty experience for the last three (3) years and each Subject Company’s
material product returns experience for the last five (5) months, in each case
for products that have been sold for such periods of time.  Each Subject Company
warrants that it has committed no act, and there has been no omission, which may
result in, and there has been no occurrence which may give rise to, product
liability or liability for breach of warranty (not covered by any of the
insurance policies of a Subject Company effective as of the Closing Date) on the
part of such Subject Company, with respect to products designed, manufactured,
assembled, repaired, maintained, delivered or installed or services rendered
prior to or on the Closing Date in excess of $3,252,502 in the aggregate.

5.30

Line of Credit.  As of May 20, 2004, the principal amount owed by MJ Research
under the line of credit with Bank of America (formerly Fleet Bank), which line
of credit is no longer available (the “Line of Credit”) was $7,650,000 (the
“Line of Credit Maximum Principal Amount”), and accrued and unpaid interest was
$14,450.  Interest on the Line of Credit was accruing as of May 20, 2004 at
approximately $850 per day, subject to interest rate change as provided in the
loan agreement for the Line of Credit.

5.31

John Hansen.  John Hansen resigned his position as Vice President,
Communications of MJ Research on August 6, 2004.  

5.32

Post-April Applera Fees.  The Post-April Applera Fees incurred by MJ Research
from May 1, 2004 through July 31, 2004 shall be no more than $2,000,000.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES AND COVENANTS OF BUYER

Buyer hereby represents and warrants and Covenants to each Subject Company and
the Shareholders as follows:

6.1

Organization of Buyer.  Buyer is duly organized, validly existing and in good
standing under the laws of the state of its incorporation.

6.2

Authorization.  Buyer has all necessary corporate power and authority and has
taken all corporate action necessary to enter into this Agreement, to consummate
the transactions contemplated hereby and to perform its obligations hereunder.
 This Agreement has been duly executed and delivered by Buyer and is a legal,
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms.

6.3

No Conflict or Violation.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will result in (a)
a violation of or a conflict with any provision of the Certificate of
Incorporation or bylaws of Buyer, (b) a breach of, or a default under, any term
or provision of any contract, agreement, indebtedness, lease, commitment,
license, franchise, permit, authorization or concession to which Buyer is a
party, which breach or default is reasonably likely to have a Material Adverse





35
















Effect or (c) a violation by Buyer of any statute, rule, regulation, ordinance,
code, order, judgment, writ, injunction, decree or award.

6.4

Consents and Approvals.  No consent, approval or authorization of, or
declaration, filing or registration with, any governmental or regulatory
authority is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.

6.5

Reserved.

6.6

Reserved.

6.7

Canadian Employees.  Buyer hereby agrees that, upon the Closing or promptly
thereafter, it will offer employment to the three employees of MJ Instrument
Sales Co., a Nova Scotia entity, at salaries (including, without limitation,
commissions and benefits) reasonably equivalent to existing amounts.  Buyer
hereby covenants and agrees to assume and pay amounts owing to MJ Instruments
Sales Co. as of the Closing Date under the Organization and Support Services
Agreement dated as of January 1, 2003 between MJ Research and MJ Instrument
Sales Co., as amended, and the Non-Exclusive Agency Agreement dated as of
January 1, 2004 between MJ Research and MJ Instrument Sales Co., as amended
(including, without limitation, amounts that will be payable as commissions to
MJ Instrument Sales Co. and its employees for sales incurred prior to Closing);
it being understood that such covenant and agreement shall not have any effect
on any other valid obligation of any Subject Company to MJ Instrument Sales Co.

6.8

Bankruptcy.  Buyer hereby covenants and agrees that it will (i) in the
Bankruptcy Proceeding, use commercially reasonable efforts to cause MJ Research
to emerge from the Bankruptcy Proceeding as quickly as commercially reasonable,
including, without limitation, that in the Bankruptcy Proceeding, Buyer will
execute and deliver, where appropriate, and will cause to be filed within two
days of the execution of this Agreement, and use commercially reasonable efforts
to support, a motion and supporting documentation substantially in the form
attached hereto as Exhibit 6.8, and (ii) in the Bankruptcy Proceeding, cause
motions to be filed and defended in connection with actions to be taken by MJ
Research under or pursuant to this Agreement or the documents executed in
connection herewith, and (iii) cause MJ Research and its affiliates to take any
actions to be taken by it under or pursuant to this Agreement or the documents
executed in connection herewith.

6.9

Facility Side Letters; Simson Agreement; Etc..  Buyer hereby agrees to cause MJ
Research or its successor or assign to execute, deliver and perform the Facility
Side Letters, the Simson Agreement, the Joint Defense Agreement and any other
document to be executed by MJ Research pursuant to this Agreement either (i)
immediately upon the Dismissal of the Bankruptcy Proceeding, or, if the
Dismissal of the Bankruptcy Proceeding has not occurred on or before September
30, 2004 (ii) by filing or causing to be filed in the Bankruptcy Proceeding and
using commercially reasonable efforts to support a motion or motions in support
of the execution, delivery and performance by MJ Research of each of the
Facility Side Letters and the Simson Agreement.

“Dismissal of the Bankruptcy Proceeding” shall mean the Final Order of the
Bankruptcy Court dismissing the Bankruptcy Proceeding.  “Final Order” shall mean
an order or





36
















judgment of the Bankruptcy Court or other applicable court as to which the time
to appeal, petition for certiorari, or move for reargument or rehearing has
expired and as to which no appeal, petition for certiorari, or other proceedings
for reargument or rehearing shall then be pending or as to which any right to
appeal, petition for certiorari, reargue, or rehear shall have been waived in
writing in form and substance satisfactory to the Debtor or, in the event that
an appeal, writ of certiorari, or reargument or rehearing thereof has been
sought, such order or judgment of the Court or other applicable court shall have
been affirmed by the highest court to which such order or judgment was appealed,
or certiorari has been denied, or from which reargument or rehearing was sought,
and the time to take any further appeal, petition for certiorari or move for
reargument or rehearing shall have expired.

ARTICLE VII.

COVENANTS OF THE SUBJECT COMPANIES, THE
SHAREHOLDERS AND BUYER

Each Shareholder and each of MJ GeneWorks and Buyer covenant and agree one with
the other that, prior to the Closing Date:

7.1

Maintenance of Business Prior to Closing.

(a)

MJ GeneWorks shall, and shall cause each other Subject Company to, use its
commercially reasonable efforts to continue to carry on the business of such
Subject Company in the ordinary course and consistent with past practice and
will not take any action inconsistent therewith or with the consummation of the
transactions contemplated hereby.  Without limiting the generality of the
foregoing, MJ GeneWorks shall, and shall cause each other Subject Company to,
(i) maintain the Assets of such Subject Company in their current state of repair
in the ordinary course of business, excepting normal wear and tear;
(ii) maintain insurance covering the Assets of such Subject Company
substantially similar to that in effect on the date hereof; (iii) use
commercially reasonable efforts to preserve the current business organization of
such Subject Company intact; (iv) use its commercially reasonable efforts to
keep available the services of its current Personnel; and (v) use its
commercially reasonable efforts to preserve the current business relationships
with customers, suppliers, distributors and others having business dealings with
such Subject Company.  No Subject Company will engage in any practice, take any
action, embark on any course of inaction or enter into any transaction that
would cause or result in any of its representations and warranties set forth in
Article V to be untrue as of the Closing Date.

(b)

Prior to the Closing, Buyer shall use commercially reasonable efforts to
continue to carry on the business of Buyer in the ordinary course and consistent
with past practice and will not take any action inconsistent therewith or with
the consummation of the transactions contemplated hereby.  Buyer will not engage
in any practice, take any action, embark on any course of inaction or enter into
any transaction that would cause or result in any of its representations and
warranties set forth in Article VI to be untrue as of the Closing Date.

7.2

Reserved.

7.3

Environmental.  Buyer shall have the right, at its sole cost and expense,
subject to any required consents of the owners of any Leased Property, to (i)
conduct tests of the





37
















soil surface or subsurface waters and air quality at, in, on, beneath or about
the Leased Property of such Subject Company, and to conduct such other
procedures as may be recommended by an environmental consultant engaged by Buyer
based on its reasonable professional judgment, in a manner consistent with good
engineering practice, (ii) inspect records, reports, permits, applications,
monitoring results, studies, correspondence data and any other information or
documents relevant to environmental conditions or environmental noncompliance;
and (iii) inspect all buildings and equipment at the Leased Property of such
Subject Company including, without limitation, the visual inspection of the
physical plans for asbestos-containing construction materials; provided, in each
case, such tests and inspections shall be conducted only (x) during regular
business hours; and (y) in a matter that will not unduly interfere with the
operation of the business of such Subject Company and/or the use of, access to
or egress from the Leased Property of such Subject Company.  Buyer acknowledges
that no Subject Company has the right to permit any invasive testing or testing
of soil or groundwater and that any such permission must be sought from the
applicable land owner.

7.4

Consents and Commercially Reasonable Efforts.  As soon as practicable, each of
Buyer and MJ GeneWorks and the Shareholders will commence all commercially
reasonable action to obtain all applicable Permits, consents, approvals and
agreements of, and to give all notices and make all filings with, any third
parties as may be necessary to authorize, approve or permit the consummation of
the transactions provided for hereby on or prior to the Closing Date.  The costs
of such consents are to be born by equally by Buyer and the Shareholders.

7.5

Financial Statements.

(a)

MJ GeneWorks shall have provided Buyer with the 2003 Financial Statements as
provided in Section 5.8.

(b)

MJ GeneWorks and its Subsidiaries have provided Buyer with the unaudited balance
sheet and the unaudited statements of income, retained earnings and cash flows
of the Subject Companies for the period ended July 31, 2004, as adjusted (the
“2004 Interim Financial Statements”).

7.6

Employee Matters.

(a)

Buyer does not anticipate that there will be an “employment loss” as defined
under the Worker Adjustment and Retraining Notification Act or any applicable
state law equivalent (the “Warn Act”) in connection with the transaction
contemplated hereby.  In the event that there is an employment loss in
connection with the transaction contemplated hereby, Buyer shall indemnify and
save and hold harmless the Shareholders from any and all liabilities arising
under the Warn Act.

(b)

During the period between the date hereof and the Closing Date, MJ GeneWorks
shall, and MJ GeneWorks and the Shareholders shall cause each Subject Company
to, use its commercially reasonable efforts to keep available such Subject
Company’s current employees now employed with respect to the business of such
Subject Company.

7.7

Reserved.





38
















7.8

No Mergers, Consolidations, Sale of Stock, Etc.  Such Subject Company and the
Shareholders will not, directly or indirectly, solicit any inquiries or
proposals or enter into or continue any discussions, negotiations or agreements
relating to the sale or exchange of its capital stock or the merger of such
Subject Company with, or any direct or indirect disposition of a significant
amount of the Assets or the business of such Subject Company to, any person
other than Buyer or its affiliates or provide any assistance or any information
to or otherwise cooperate with any person in connection with any such inquiry,
proposal or transaction.

7.9

Litigation Escrow.  Buyer and, upon the consent in the Bankruptcy Proceeding if
necessary, MJ Research, Inc. shall enter into a joint defense agreement whereby
the parties will define Buyer’s ability to participate in the Applera
Litigation, which participation will require, among other things, that Buyer pay
in full when due all Post-April Applera Fees as more fully set forth in
Section 3.3; provided that, simultaneously with its execution and delivery to
the Shareholders of this Agreement, Buyer shall, to the extent it has not
already done so, deposit $2.5 million into an escrow account pursuant to the
Litigation Escrow Agreement dated as of the date hereof by and among certain of
the Subject Companies, the Shareholders, Buyer and the Escrow Agent named
therein (the “Litigation Escrow”), which shall be used to pay the Post-April
Applera Fees (which fees will be paid promptly upon receipt by Buyer, MJ
GeneWorks and the Shareholders of a copy of the invoice therefor), and all
amounts so paid shall be allocated to the payment of the Post-April Applera Fees
as more fully described in Section 3.3, and shall be treated as part of the
Post-April Applera Fees for purposes of Section 3.3.  For the avoidance of
doubt, prior to the Closing, Buyer shall have no obligation to pay any
Post-Applera Fees except to the extent of the amount deposited in the Litigation
Escrow.

7.10

Reserved.

7.11

Line of Credit.  As of the Closing Date, the outstanding principal amount on the
Line of Credit shall not exceed the Line of Credit Maximum Principal Amount (not
including the capitalization of any interest, fees, expenses or other amounts
owing under the Line of Credit).

7.12

Shareholders’ Loans.  Schedule 7.12 lists all outstanding loans by the
Shareholders or their Affiliates to any Subject Companies (the “Shareholder
Loans”).

7.13

Confidentiality.

(a)

Buyer recognizes and acknowledges that prior to the Closing it will have access
to certain confidential information about the business of the Subject Companies
and the Shareholders, including without limitation intellectual property, lists
of customers, operational policies, pricing and cost policies, all of which has
been provided to Buyer for the purpose of evaluating the transactions
contemplated by this Agreement.  Buyer agrees, that, without the prior written
consent of the Subject Companies and the Shareholders, prior to the Closing it
will not use such confidential information other than for the purposes for which
it has been provided and will not disclose such confidential information to any
person or entity for any purpose whatsoever except for employees or other
advisors of Buyer involved in the transactions described herein and who are
subject to confidentiality agreements and only in connection with such
transactions and except in connection with notices required to be given by Buyer
in this Agreement provided that Buyer has discussed such notices with the
Shareholders or their counsel





39
















prior to such disclosure, it will not use such confidential information for any
purpose whatsoever (including without limitation for purposes of its own
business) and will not disclose such confidential information to any other
person or entity for any purpose whatsoever unless such person is identified in,
and subject to a confidentiality agreement as more fully provided in,
Section 7.2; in each case unless such information becomes known to the public
generally through no fault of Buyer, was known by Buyer or its affiliates prior
to the beginning of negotiations regarding the Subject Companies or unless Buyer
is required by law or subpoena to disclose such information.  If the Buyer is
requested to provide such information pursuant to requirements of applicable law
or by subpoena, it shall notify the Subject Companies and the Shareholders as
promptly as possible and shall allow the Subject Companies and the Shareholders
the opportunity to oppose such request or to seek an appropriate protective
order.

(b)

Each of the Shareholders and the Subject Companies recognize and acknowledge
that prior to the Closing it will have access to certain confidential
information about the Buyer for the purpose of evaluating the transactions
contemplated by this Agreement.  Each of the Shareholders and the Subject
Companies agree, that, without the prior written consent of the Buyer, prior to
the Closing it will not use such confidential information other than for the
purposes for which it has been provided and will not disclose such confidential
information to any person or entity for any purpose whatsoever except for
employees or other advisors of either of the Shareholders or the Subject
Companies involved in the transactions described herein and who are subject to
confidentiality agreements and only in connection with such transactions and
except in connection with notices required to be given by either of the
Shareholders or the Subject Companies in this Agreement provided each of the
Shareholders or the Subject Companies has discussed such notices with the Buyer
or their counsel prior to such disclosure, it will not use such confidential
information for any purpose whatsoever (including without limitation for
purposes of its own business) and will not disclose such confidential
information to any other person or entity for any purpose whatsoever unless such
person is identified in, and subject to a confidentiality agreement as more
fully provided in, Section 7.2; in each case unless such information becomes
known to the public generally through no fault of either the Shareholders or the
Subject Companies, was known by either of the Shareholders or the Subject
Companies or the Subject Companies' affiliates prior to the beginning of
negotiations regarding the Subject Companies or unless either of the
Shareholders or the Subject Companies is required by law or subpoena to disclose
such information.  If either of the Shareholders or the Subject Companies is
requested to provide such information pursuant to requirements of applicable law
or by subpoena, it shall notify the Buyer as promptly as possible and shall
allow the Buyer the opportunity to oppose such request or to seek an appropriate
protective order.

7.14

Section 338(h)(10) Election; 2004 Stockholder Tax Liability.

(a)

Buyer, the Shareholders and MJ GeneWorks shall take all necessary and
appropriate steps to join in the making of an election pursuant to Section
338(h)(10) of the Code (and any corresponding elections under state, local or
foreign tax laws) (the “Section 338(h)(10) Election”) with respect to the
purchase and sale of the capital stock of MJ GeneWorks  and will jointly take
such actions as are necessary to effect such election.  As soon as practicable,
on or after the Closing Date, the parties will timely file IRS Form 8023 and
such other forms as are required to effect such election.  

(b)

The modified aggregate deemed Purchase Price shall be allocated among the assets
of the Company on the basis set forth on Schedule 7.14; such allocations will be
used





40
















in filing Form 8883 and such other forms as are required to effect the Section
338(h)(10) Election.  Subject to the requirements of any applicable tax law or
election, all income tax returns filed by the Shareholders, Buyer or any Subject
Company will be prepared consistently with such allocations.  None of Buyer, any
Subject Company or any Shareholder shall take any position before any taxing
authority or in any judicial proceeding with respect to income taxes that is
inconsistent with such mutually agreed-upon allocations.  

(c)

On or before the date that is ten days prior to the date any Shareholder is
required to pay any estimated or actual federal, state or local income taxes
resulting from the transactions contemplated by this Agreement, Buyer shall pay
to such Shareholder, by wire transfer of immediately available funds to an
account designated by such Shareholder, an additional payment amount equal to
the following:

 (1)

the difference between

 (A)

the aggregate amount of federal, state and local income taxes that would have
been payable by such Shareholder had the Section 338(h)(10) Election not been
made, assuming for these purposes that the Shareholder was or is in the maximum
marginal tax brackets for federal, state and local income tax purposes, and
further assuming that the Shareholder is subject to the federal alternative
minimum tax, and

(B)

the aggregate amount of federal, state and local income taxes that will be
payable by the Shareholder as a result of the Section 338(h)(10) Election,
assuming the Shareholder was or is in the maximum marginal tax brackets for
federal state and local income tax purposes, and further assuming that the
Shareholder is subject to the federal alternative minimum tax;

all such computations to take into account all factors, including, but not
limited to, the increase in income and gain recognized as a result of the
Section 338(h)(10) Election and changes in character of the income subject to
tax (the difference between such two tax calculations is referred to herein as
the “Difference”), plus

(2)

an incremental amount further grossing up such Difference for any federal, state
or local taxes, arising from (A) the payment of the Difference plus (B) the
payment of such incremental amount (said incremental amount being referred to
herein as the “Gross Up Amount”) such that, after taking into account payment of
the Gross Up Amount and the Difference, such Shareholder will have received
approximately the same aggregate after-tax proceeds from the aggregate
transactions under this Agreement that such Shareholder would have enjoyed but
for the Section 338(h)(10) Election, again based on the assumptions set forth in
this subsection (c).  

The purpose of this subsection (c) is to provide a method for reasonably
approximating the additional payments necessary to put each Shareholder in the
same position after the Section 338(h)(10) Election as that person would be in
absent such election, by assuming for such calculation purposes that each
Shareholder is in the maximum tax bracket in each jurisdiction, and further
assuming that such Shareholder is subject to the Federal alternative minimum
tax, in order to make it possible to simplify the calculation and complete it
contemporaneously with any payment or other event that results in tax
liabilities to such Shareholder pursuant to the





41
















transactions contemplated by this Agreement.  The Buyer is agreeing to make all
such additional payments to each Shareholder, under this section 7.14, as
consideration for each Shareholder’s agreement to execute and file the
338(h)(10) Election.   

(d)

 Buyer and Shareholders acknowledge and agree in advance that, at the time the
338(h)(10) Election is filed, it may be difficult or impossible to determine the
full and correct amount of both the Difference and the Gross Up Amount
contemplated in section 7.14(c), due, among other things, to the existence of
contingent payments that may not be fixed and determinable on or before such
date.  Buyer therefore agrees that, at the time any future payments are made to
the Shareholders under this Agreement, Buyer shall at that time pay to each
Shareholder such amount as would be required under Section 7.14(c), hereof.  

(e)

The parties acknowledge and agree that, when and if any taxing authority
increases the tax liability for any Shareholder as a result of the transactions
contemplated by this Agreement, the Buyer shall make such payments to such
Shareholder as required in accordance with Section 7.14(c); provided, however,
that in the event of an actual tax audit and adjustment by any taxing authority,
the additional payments owed by Buyer to such Shareholder at that time will be
the Difference and Gross Up Amount determined using the actual tax return and
actual tax items of such Shareholder, as adjusted by the taxing authorities.
 The purpose and intention of this section 7.14(e) is to assure that, after any
tax audit, each Shareholder is in the same economic position on an after-tax
basis that he would be in if no Section 338(h)(10) Election were filed.

7.15

Reserved.

7.16

Filings.  Notwithstanding anything in this Agreement to the contrary, no party
hereto makes any representation, warranty, covenant or agreement in respect of
notices to any person or filings with any non-United States government or other
foreign jurisdiction in connection with the execution, delivery or performance
of this Agreement.

7.17  401(k) Plan.  The Shareholders shall have no liability with respect to the
action by MJ GeneWorks’s board of directors to terminate its 401(k) plan (the
“Seller’s 401(k) Plan”) effective immediately prior to the Closing Date, and
Buyer shall indemnify the Shareholders from any liability with respect to such
termination and from any liability with respect to any actions or omissions
taken by the Buyer after the Closing Date with respect to the termination of the
Seller’s 401(k) Plan and/or the Buyer’s distribution of benefits or merger of
account balances.  The preceding sentence and the indemnity it contains shall
not apply to any liability, tax, penalty, cost or other expense attributable to
acts or omissions prior to the Closing other than the adoption of a corporate
resolution to terminate the Seller’s 401(k) Plan, which resolutions were adopted
at the request of the Buyer.

7.18

Colonnade Apartment.  Buyer shall permit (or cause to be permitted) John D.
Finney, at his sole costs and expense, to continue to occupy the corporate
residence at the Colonnade Residences, 118 Huntington Avenue, Apt. 901, Boston,
MA from the date hereof through December 31, 2004.

7.19

Transfer of MJ Japan.  Immediately following the Closing, Buyer shall make or
cause to be made employment offers to at least three of the following four
persons: Yoshiharu Naito, Sales Manager, Makoto Abe, Applications Manager,
Yukimasa Nakashima,





42
















Technical Service Manager, and Hiroko Yoshida, Accounting Manager (such three or
four employees to whom employment offers are made being the “Buyer Employees”;
all other employees of MJ Japan collectively referred to as the “Remaining
Employees”).  Within the period that is 30 days after the Closing (the “30-Day
Transfer Preparation Period”), the parties hereto will pursue a sale or other
transfer (a “Transfer”) to a purchaser (the “Third-Party Purchaser”) of MJ
Japan, as a legal entity, provided that at the time of such transfer, such
entity will have only the following assets and liabilities:  (1) the current
lease for the office space occupied by MJ Japan; (2) the employment relationship
with all or some portion of the Remaining Employees; (3) furniture and fixtures
(including, without limitation, the laboratory equipment) currently used by MJ
Japan; (4) the computer equipment and systems currently used by MJ Japan;
(5) any lease for furniture, fixtures and equipment used by MJ Japan, and any
automobile leases for automobiles used primarily by employees whose employment
relationships are being transferred pursuant to clause (2) above; and (6) all
corporate books and records and other similar assets of MJ Japan (but not
including the name “MJ Japan” itself) (collectively, the “Transferred Assets”).
 Within the Transfer Preparation Period, in anticipation of the Transfer, Buyer
shall make reasonable efforts to transfer out of MJ Japan all assets and
liabilities other than the Transferred Assets.  If Buyer is not able to transfer
out all such assets on a commercially reasonable basis, including because the
accounts receivable are not easily transferred or distributed, then the parties
agree that the Buyer will be allocated an appropriate portion of any proceeds
from a Transfer such that Buyer is made whole for leaving such assets in MJ
Japan.   Definitive documentation relating to the Transfer shall be executed by
the Third-Party Purchaser within the Transfer Preparation Period, and such
transaction shall be consummated within the period that is 45 days after the
Closing.

In the event the parties consummate a Transfer in which Buyer recognizes a net
profit calculated in the manner described below (the “Transfer Net Profit”),
Buyer will pay the Shareholders an additional amount equal to 50% of the
Transfer Net Profit.  The Transfer Net Profit will be determined based on the
following factors:  (1) all costs of transferring to Buyer the assets and
liabilities of MJ Japan other than the Transferred Assets will be disregarded;
(2) Buyer will bear the costs of operating MJ Japan during the 30-Day Transfer
Preparation Period, and such operating costs are to be taken into account in
determining Transfer Net Profit; (3) if Buyer elects to retain and employ any
Remaining Employees after the 30-Day Transfer Preparation Period in preparation
for a Transfer, such other operating costs will be deducted from the gross
proceeds of a Transfer in determining Transfer Net Profit; (4) and any all other
costs reasonably incurred by Buyer or MJ Japan directly in connection with the
Transfer, including, without limitation, attorneys’ fees, will be taken into
account in determining Transfer Net Profit; and (5) if the purchase price paid
by the Third-Party Purchaser is increased to reimburse Buyer for MJ Japan assets
other than the Transferred Assets, such portion of the purchase price shall be
allocated exclusively to Buyer and shall not be taken into account when
calculating Transfer Net Profit.

In the event the Third Party Purchaser requires that one or more of the
Remaining Employees be terminated prior to the Transfer and Buyer must pay
severance costs (including, without limitation, severance payments that are
customarily made to Japanese employees by Japanese companies in similar
situations (the “Severance Costs”)) to such terminated employees, the
Shareholders receive 50% of the Transfer Net Profit less 50% of the Severance
Costs paid by Buyer to such terminated employees.





43
















In the event the parties are not able to identify a Third Party Purchaser during
the 30-Day Transfer Preparation Period, Buyer may at any time thereafter, in its
sole and absolute discretion, elect to terminate the Remaining Employees.  In
the event Buyer terminates one or more of the Remaining Employees upon or after
the termination of the 30-Day Transfer Termination Period and thereafter pays
Severance Costs to such terminated employee(s), the Shareholders shall pay to
Buyer an amount equal to the lesser of the following:  (a) 50% of the amount of
the Severance Costs paid by Buyer to such terminated employee(s); and (b) in the
aggregate for all such terminations, US$500,000.  Notwithstanding the foregoing,
the Shareholder’s obligation to make payments pursuant to this paragraph with
respect to unterminated Remaining Employees shall terminate in the event a
Transfer has not occurred within one hundred twenty days of the Closing Date
(the “Expiration Date”) except in respect of specific amounts claimed to be owed
to Buyer pursuant to this paragraph in a writing delivered to the Shareholders
by the Buyer before the Expiration Date.  The parties may extend such one
hundred twenty day period by mutual written agreement executed by all parties.

To secure payment by the Shareholders to Buyer of their portion of any Severance
Costs, the parties agree to enter into an escrow agreement (the “Severance
Escrow Agreement”) in substantially the form attached hereto as Exhibit 7.19.
 The parties agree to treat the $500,000 held under the Severance Escrow
Agreement as belonging to the Buyer until such funds are released pursuant to
the terms of said escrow agreement.

7.20

Jeanette Finney.  Buyer intends to continue employing Jeanette Finney in her
current capacity at her current salary and with the benefits package offered
most remaining employees of the Subject Company for some period after the
Closing.  Ms. Finney’s employment may be terminated by Buyer upon two week’s
notice or two weeks’ pay in lieu of notice, but in any event shall terminate
effective October 30, 2004.  Upon such termination, in exchange for a full
release by Ms. Finney for all claims she may have against the Subject Companies,
Buyer agrees to pay Ms. Finney severance equal to $16,228.  Provided Buyer
complies with the terms of this Section 7.20, John D. Finney agrees to indemnify
Buyer for Damages (as defined below) incurred in connection with any claims made
by Ms. Finney arising from her employment with any Subject Company.

ARTICLE VIII.

CONDITIONS TO THE SHAREHOLDERS’ OBLIGATIONS

The obligations of each Shareholder to consummate the transactions provided for
hereby are subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions (any of which may be waived by such Shareholder):

8.1

Representations, Warranties and Covenants.  All representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects at and as of the date of this Agreement and at and as of the Closing
Date as though made on the Closing Date except to the extent that any such
representation and warranty refers to a specific date, in which case it shall be
true and correct in all material respects as and as of said date, and Buyer
shall have performed all material agreements and covenants required hereby to be
performed by it prior to or at the Closing Date.





44
















8.2

Consents.  Any necessary governmental approvals under applicable U.S. and
foreign laws and other third party approvals required to be obtained by Buyer
pursuant to Section 7.4 shall have been obtained.

8.3

No Governmental Proceedings or Litigation.  No Action by any governmental
authority shall have been instituted or threatened for the purpose of enjoining
or preventing the transactions contemplated by this Agreement, that questions
the validity or legality of the transactions contemplated hereby that is
reasonably likely to have a Material Adverse Effect.

8.4

Opinion of Counsel.  Buyer shall have delivered to the Shareholders an opinion
of the general counsel to Buyer, dated as of the Closing Date, as to the matters
set forth on Exhibit 8.4 hereto.

8.5

Certificates.  The Buyer will furnish the Shareholders the following
certificates:

(a)

A certificate executed by the Secretary or an Assistant Secretary of Buyer
certifying as of the Closing Date (i) a true and complete copy of the bylaws of
Buyer, (ii) a true and complete copy of the resolutions of the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement by Buyer and the consummation of the transactions contemplated hereby,
and (iii) incumbency matters.

(b)

A certificate executed by the President or any Vice President of Buyer
certifying that, as of the Closing Date, the conditions set forth in Article
VIII and Article IX have been satisfied; and

(c)

A copy of the certificate of incorporation of Buyer and all amendments thereto,
certified as of a recent date by the Secretary of State of Delaware.

8.6

Consulting Agreements.  Buyer shall have entered into the Consulting Agreements
with the Shareholders.

ARTICLE IX.

CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer to consummate any of the transactions provided for
hereby are subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions (any of which may be waived by Buyer):

9.1

Representations, Warranties and Covenants.  All representations and warranties
of each of the Subject Companies and the Shareholders contained in this
Agreement shall be true and correct in all material respects at and as of the
date of this Agreement and at and as of the Closing Date as though made on the
Closing Date except to the extent that any such representation and warranty
refers to a specific date, in which case it shall be true and correct in all
material respects as and as of said date, and each Subject Company and the
Shareholders shall have performed all agreements and covenants required hereby
to be performed by either of them prior to or at the Closing Date.





45
















9.2

Consents.  Any necessary governmental approvals under applicable U.S. and
foreign laws and other third party approvals required to be obtained by MJ
GeneWorks or the Shareholders pursuant to Section 7.4 shall have been obtained.

9.3

No Governmental Proceedings or Litigation.  No Action by any governmental
authority shall have been instituted or threatened for the purpose of enjoining
or preventing the transactions contemplated by this Agreement, or that questions
the validity or legality of the transactions contemplated hereby.

9.4

Opinion of Counsel.  MJ GeneWorks and the Shareholders shall have delivered to
Buyer an opinion of Greenberg Traurig, LLP, dated as of the Closing Date, as to
the matters set forth on Exhibit 9.4 hereto.

9.5

Certificates.  The Shareholders will furnish Buyer the following certificates:

(a)

A certificate executed by the Secretary or an Assistant Secretary of MJ
GeneWorks and each Subject Company other than MJ Japan and MJ Research
certifying as of the Closing Date (i) a true and complete copy of the bylaws of
such Subject Company; (ii)  a true and complete copy of the resolutions of the
board of directors of such Subject Company authorizing, in the case of MJ
GeneWorks, the execution, delivery and performance of this Agreement, and, in
the case of such Subject Company, and the consummation of the transactions
contemplated hereby; and (iii) incumbency matters.

(b)

A certificate executed by the President or any Vice President of MJ GeneWorks
and by each Shareholder certifying that, as of the Closing Date, the conditions
set forth in Article IX and in Article VIII have been satisfied;

(c)

A copy of the articles of incorporation, certificate of incorporation or
equivalent of each Subject Company other than MJ Japan and all amendments
thereto, certified as of a recent date by the appropriate Secretary of State;

(d)

A copy of the certificate to do business of each Subject Company other than MJ
Japan, certified by the appropriate Secretary of State, in each state where such
Subject Company is qualified to do business as a foreign entity;

(e)

A certificate of the appropriate Secretary of State certifying the good standing
of each Subject Company other than MJ Japan in its state, or country of
incorporation and all states where it is qualified to do business;

(f)

Reserved.

9.6

Reserved.

9.7

Reserved.

9.8

Escrow Agreements.  The Shareholders shall have entered into the Indemnification
Escrow Agreement with Buyer.





46
















9.9

Consulting Agreements.  The Shareholders shall have entered into the Consulting
Agreements with Buyer.

9.10

Reserved.

9.11

Reserved.

9.12

Tax Matters.  No new elections with respect to Taxes, or changes in current
elections with respect to Taxes, affecting any Subject Company shall have been
made after the date of this Agreement without the prior written consent of
Buyer, which consent shall not be unreasonably withheld or delayed.

9.13

Endorsement of Loans.  Buyer shall have received executed endorsement allonges
(the “Endorsement Allonges”) for each of the Promissory Notes identified on
Schedule 7.12.

9.14

Financial Statements.  Buyer shall have received the 2003 Financial Statements
and the 2004 Interim Financial Statements.

ARTICLE X.

COVENANT NOT TO COMPETE

Each of Michael J. Finney and John D. Finney (individually, a “Controlling
Shareholder” and, collectively, the “Controlling Shareholders”) acknowledges and
agrees that the business of each Subject Company is conducted throughout the
world (the “Territory”) and that such Subject Company’s reputation and goodwill
are an integral part of its business success throughout the Territory.  If a
Controlling Shareholder deprives such Subject Company of its goodwill or in any
manner utilizes its reputation and goodwill in competition with Buyer or any
Subject Company, Buyer will be deprived of the benefits it has bargained for
pursuant to this Agreement.  Accordingly, as an inducement for Buyer to enter
into this Agreement, each Controlling Shareholder, with respect to each Subject
Company, agrees that for a period of five (5) years after the Closing Date (the
“Non-competition Period”), such Controlling Shareholder shall not, without
Buyer’s prior written consent, directly or indirectly, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of, or be connected as a director, officer, employee, partner, consultant or
otherwise with, any profit or non-profit business or organization that, directly
or indirectly, is engaged in the Business in the Territory; except that
ownership of an equity interest of 2% or less in any such firm or business that
is a public corporation shall not be prohibited by this Article X.  In the event
the agreement in this Article X shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it shall be interpreted to extend only over
the maximum period of time for which it may be enforceable and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

From the date hereof until one year following the termination of the Consulting
Agreement for the relevant Controlling Shareholder, such Controlling Shareholder
shall not (a) solicit, raid, entice, induce or contact, or attempt to solicit,
raid, entice, induce or contact, any





47
















Person, firm or corporation that is a customer of any Subject Company at the
time of the Closing or has been a customer of any Subject Company within the 18
months immediately preceding the Closing (or, during the term of the Consulting
Agreement, any Person who is a customer of a Subject Company during such term)
for products or services the same as, or competitive with, the Business, or
approach any such Person, firm or corporation for such purpose or authorize the
taking of such actions by any other Person, firm or corporation or assist or
participate with any such Person, firm or corporation in taking such action, or
(b) solicit, raid, entice, induce or contact, or attempt to solicit, raid,
entice, induce or contact, any Person, firm or corporation that is an employee,
agent or consultant of or to such Subject Company within the 18 months
immediately preceding the Closing (or, during the term of the Consulting
Agreement, any Person who is an employee, agent or consultant of a Subject
Company during such term) to do anything such Controlling Shareholder is
restricted from doing by reason of this Article X, and no Controlling
Shareholder shall approach any such employee, agent or consultant for such
purpose or authorize or participate with the taking of such actions by any other
Person, firm or corporation or assist or participate with any such Person, firm
or corporation in taking such action; provided that, notwithstanding anything in
this clause (b) to the contrary, this clause (b) shall not relate to the
following persons:  Edward Breakell, Facilities Project Manager, Rita Dunton,
Accountant, Jeanette Finney, Financial Analyst, and Javier Sanchez, Facilities
Engineer.

Each Controlling Shareholder acknowledges that the Confidential Information (as
defined below) of each Subject Company is valuable and proprietary to the
business of such Subject Company and agrees not to, directly or indirectly, use,
publish, disseminate, describe or otherwise disclose any Confidential
Information or Developments (as defined below) of such Subject Company without
the prior written consent of Buyer and/or its affiliates.  For purposes of this
Agreement, “Confidential Information” shall mean with respect to each Subject
Company, all confidential information of such Subject Company existing at, or,
if not in tangible form, arising prior to, the time of the Closing and that is
not otherwise publicly disclosed or generally available (other than as a result
of a disclosure by such Controlling Shareholder in violation of this Article X),
including information entrusted to such Subject Company by others as of such
time, and including, without limitation, any such information in the form of:
(a) customer lists, lists of potential customers and details of agreements with
customers of such Subject Company; (b) acquisition, expansion, marketing,
financial and other business information and plans of such Subject Company;
(c) research and development of such Subject Company; (d) computer programs and
Computer Software of such Subject Company; (e) sources of supplies of such
Subject Company; (f) identity of specialized consultants and contractors and
Confidential Information developed by them for such Subject Company;
(g) purchasing, operating and other cost data of such Subject Company; (h)
special customer needs, cost and pricing data of such Subject Company;
(i) employee information with respect to such Subject Company, (j) information
recorded in manuals, memoranda, projections, minutes, plans, drawings, designs,
formula books, specifications, computer programs and records of such Subject
Company, whether or not legended or otherwise identified as Confidential
Information, as well as information that was the subject of meetings and
discussions and not so recorded.  For purposes of this Agreement, “Developments”
shall mean with respect to each Subject Company all data, concepts, ideas,
findings, discoveries, developments, programs, designs, inventions,
improvements, methods, practices and techniques, whether or not patentable, of
such Subject Company existing at, or, if not in tangible form, arising prior to,
the time of the Closing and relating to the products, services or activities of
such Subject Company at the time of the Closing





48
















or with respect to which such Subject Company has substantial plans for
development as of the time of the Closing.

Each Controlling Shareholder acknowledges that a breach of the covenants
contained in this Article X will cause irreparable damage to Buyer, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, each Controlling Shareholder
agrees that if such Controlling Shareholder breaches the covenant contained in
this Article X in addition to any other remedy that may be available at law or
in equity, Buyer shall be entitled to specific performance and injunctive
relief, without posting bond or other security.

ARTICLE XI.

ACTIONS BY THE SHAREHOLDERS AND BUYER
AFTER THE CLOSING

11.1

Books and Records.  The Shareholders and Buyer agree that, for a period of seven
(7) years following the Closing Date, each will reasonably cooperate with and
make available to the other party, during normal business hours, all Books and
Records, information and Personnel (without substantial disruption of
employment) retained and remaining in existence after the Closing Date that are
necessary or useful in connection with the preparation of tax returns for
periods prior to the Closing Date and in connection with any tax inquiry, audit,
investigation or dispute, any litigation or investigation or any other matter
requiring any such Books and Records, information or employees for any
reasonable business purpose.  The party requesting any such Books and Records,
information or Personnel shall bear all of the out-of-pocket costs and expenses
(including without limitation, attorneys’ fees, but excluding reimbursement for
salaries and employee benefits) reasonably incurred in connection with providing
such Books and Records, information or Personnel.  In addition, Buyer will make
available to the Shareholders for review or copying, during normal business
hours, all books, records and other information relating to 7000 Shoreline
Drive, South San Francisco, California or to the ownership thereof, and to
Personnel (without substantial disruption of employment) familiar with such
books and records for purposes of transitioning the maintenance of such books
and records to the Shareholders or their agent, and all out-of-pocket costs and
expenses incurred in connection therewith shall be borne by the Shareholders.

11.2

Survival of Representations, Etc.  The representations and warranties of the
Shareholders and Buyer contained herein shall survive the Closing Date until the
third anniversary of the Closing Date; provided, however, that (a) the
representations and warranties contained in Section 5.16 shall survive until all
applicable statute of limitations expires, (b) the representations and
warranties contained in Section 5.23 shall survive for a period of five (5)
years, and (c) the representations and warranties contained in Section 5.1(b)
shall survive indefinitely.

11.3

Indemnifications.

(a)

By the Shareholders.  From and after the Closing, each Shareholder shall jointly
and severally indemnify, save and hold harmless Buyer, its affiliates and
subsidiaries, and its and their respective officers, directors, employees,
agents and other representatives, from and against any and all costs, losses,
liabilities, damages, lawsuits, deficiencies, claims and expenses





49
















(whether or not arising out of third-party claims), including without
limitation, interest, penalties, reasonable attorneys’ fees and all amounts paid
in investigation, defense or settlement of any of the foregoing (herein, the
“Damages”), (1) incurred in connection with or arising out of or resulting from
any breach of any representation, warranty, covenant or agreement, or the
inaccuracy of any representation or warranty, made by MJ GeneWorks or by any
Shareholder in or pursuant to this Agreement (subject to the limitations set
forth in Section 11.2), (2) incurred in connection with or arising out of or
resulting from the lawsuits between Walter A. Simson and MJ Research (MJ
Research, Incorporated, et. al. v. Walter A. Simson, Middlesex Superior Court
Civil Action No. 02-3671 and Walter A. Simson v. MJ Research, Incorporated,
Middlesex Superior Court Civil Action No. 01-4089F, both in Middlesex Superior
Court) (the “Simson Litigation”), and (3) incurred in connection with or arising
out of or resulting from the Senior Executive Dispute.  The term “Damages” as
used in this Section 11.3 is not limited to matters asserted by third parties
against such Subject Company or Buyer, but includes Damages incurred or
sustained by such Subject Company or Buyer in the absence of third party claims.

(b)

By Buyer.  Subject to the limitation set forth in Section 11.2, from and after
the Closing, Buyer shall indemnify and save and hold harmless the Shareholders
from and against (1) any and all Damages incurred in connection with or arising
out of or resulting from any breach of any representation, warranty, covenant or
agreement, or the inaccuracy of any representation or warranty, made by Buyer in
or pursuant to this Agreement, (2) subject to the Shareholders’ obligations to
indemnify Buyer and its affiliates for the inaccuracy or breach of the
representation and warranty set forth in the last sentence of Section 5.13, any
and all Applera Claims, (3) any and all Damages relating to the Line of Credit,
except to the extent incurred in connection with or arising out of or resulting
from a breach of the covenants set forth in Section 7.11 or the inaccuracy or
breach of the representation and warranty set forth in Section 5.30, (4) any and
all Damages relating to or arising from sales, services or other operations of
any Subject Company or their businesses after the Closing Date (but specifically
excluding any Damages relating to or arising from sales, services or other
operations of any Subject Company or their businesses prior to the Closing Date
and with respect to which Shareholders are obligated to indemnify Buyer pursuant
to Section 11.3(a) or which otherwise represents a breach by the Shareholder of
his obligations under this Agreement), (5) any and all Damages incurred in
connection with or arising out of or resulting from any claim by the creditors
committee or any individual creditor or other person for breach of fiduciary
duty, piercing the corporate veil or any other claim of any similar kind or
nature originating or derived from conduct in connection with claims based on
the same transactions or occurrences as those made in the Applera Litigation or
such conduct in connection with the negotiation or consummation of the
transactions reflected in this Agreement or the Other Transaction Documents, and
(6) any and all Damages incurred in connection with or arising out of or
resulting from any actions or omissions taken in respect to the termination of
the MJ GeneWorks 401(k) Plan in connection with the Closing and/or the Buyer’s
distribution of benefits or merger of account balances, provided that such
indemnification shall not apply to any liability, tax, penalty, cost or other
expense attributable to acts or omissions prior to the Closing other than the
adoption of a corporate resolution to terminate the Seller’s 401(k) Plan.

(c)

Defense of Claims.  If any action or proceeding (including any governmental
investigation or inquiry) shall be brought or asserted or threatened to be
brought or asserted against an indemnified party in respect of which indemnity
may be sought from an indemnifying party, such indemnified party shall promptly
notify the indemnifying party in





50
















writing, and the indemnifying party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such indemnified party and
the payment of all expenses.  Such indemnified party shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof, but the fees and expenses of such counsel shall be the expense of such
indemnified party unless (i) the indemnifying party has agreed to pay such fees
and expenses or (ii) the indemnifying party shall have failed to assume the
defense of such action or proceeding or shall have failed to employ counsel
reasonably satisfactory to such indemnified party in any such action or
proceeding or (iii) the named parties to any such action or proceeding
(including any impleaded parties) include both such indemnified party and the
indemnifying party, and such indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to such
indemnified party that are different from or additional to those available to
the indemnifying party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action or proceeding on behalf of such
indemnified party, it being understood, however, that the indemnifying party
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for such indemnified party and any other indemnified parties, which firm
shall be designated in writing to the indemnifying party by such indemnified
parties).  The indemnifying party shall not be liable for any settlement of any
such action or proceeding effected without its written consent, but if settled
with its written consent (which shall not be unreasonably withheld), or if there
be a final judgment for the plaintiff in any such action or proceeding, the
indemnifying party agrees to indemnify and hold harmless such indemnified
parties from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding anything herein to the contrary, Shareholders shall
have the right to control the conduct of any audit or proceeding with respect to
Taxes involving such Subject Company for any period or periods prior to and
including the Closing Date so long as such audit or proceeding either (i) will
not result in any Tax being assessed against any Subject Company for the period
or periods prior to and including the Closing Date or (ii) the Shareholders have
indemnified Buyer against any liabilities for any Tax being assessed against any
Subject Company for the period or periods prior to and including the Closing
Date.

(d)

Simson Litigation.  In addition, notwithstanding anything herein to the
contrary, the Shareholders shall have control of and shall manage the Simson
Litigation and the Senior Executive Dispute, and Buyer shall grant or will cause
to be granted to the Shareholders, as more fully provided in Section 6.9, an
irrevocable agreement in the form attached hereto as Exhibit 11.3 (the “Simson
Agreement”) for the purpose of exercising such right of control and management.
 All monies derived from the Simson Litigation and the Senior Executive Dispute
or the settlement thereof for the benefit of the Subject Companies, if any,
shall be paid over to the Shareholders promptly after receipt thereof, but only
after deducting from such sum the amounts necessary to fully indemnify Buyer for
all out-of-pocket costs and expenses (including without limitation attorneys’
fees) of Buyer incurred in connection with or arising out of or resulting from
the Simson Litigation or the Senior Executive Dispute.

(e)

Limitation on Indemnity.  Notwithstanding the foregoing, the maximum aggregate
amount of Damages the Shareholders shall be liable pursuant to this Section 11.3
shall be $10,000,000 in the aggregate (provided, however, that the foregoing
limitation on indemnity





51
















shall not apply for the purpose of indemnification by the Shareholders of
Damages incurred in connection with or arising out of or resulting from the
Simson Litigation and/or Senior Executive Dispute to the extent such Damages
exceed, in the aggregate, $600,000); provided that the maximum aggregate amount
of Damages the Shareholders shall be liable pursuant to this Section 11.3 with
respect to a breach of the representation and warranty contained in clause (y)
of Section 5.4(c) as it applies to any and all of the molecular biology reagent
products sold or used by Subject Companies shall be $1,000,000.

(f)

Further Limitation on Shareholder Indemnification.  No indemnifying party will
have any obligation under to indemnify any person under this Agreement or any
related document, (a) until the aggregate combined total of all such Damages
incurred by such person exceeds $100,000, whereupon such person shall be
entitled to indemnification with respect to Damages incurred by such person in
excess of $100,000.

11.4

Further Assurances.

(a)

Time is of the essence with respect to the Closing.

(b)

Each of Buyer, the Shareholders and each Subject Company shall use commercially
reasonable efforts to take all action and to do all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement (including, without limitation, satisfying the closing conditions in
Articles VIII and IX hereto).  Following the Closing, the Shareholders agree to
execute such documents and take such actions as may be reasonably requested by
Buyer’s counsel and otherwise reasonably cooperate with Buyer and its affiliate
and their representatives in connection with any filings required to be made
with the Securities and Exchange Commission as a consequence of the transactions
contemplated by this Agreement, all at the cost of Buyer.

(c)

The Shareholders and Buyer agree to furnish or cause to be furnished to each
other, upon reasonable request, as promptly as practicable, such information and
assistance (including access to books and records) relating to each Subject
Company as is reasonably necessary for the preparation of any return with
respect to Taxes, claim for refund or audit, and the prosecution or defense of
any claim, suit or proceeding relating to any proposed adjustment with respect
to Taxes, all at the cost of the requesting party.

ARTICLE XII.

MISCELLANEOUS

12.1

Termination.  

(a)

In the event the Closing does not occur on or before the earlier of (i) the date
any final and non-appealable judgment is entered in the Applera Litigation or
(ii) December 31, 2004, for any reason other than the failure of the Subject
Companies or the Shareholders to use commercially reasonable efforts to achieve
the Closing as promptly as possible, then, at the option of the Shareholders,
this Agreement and the documents executed and delivered in connection herewith
shall terminate.  Upon such termination, Buyer shall be deemed to pay or
otherwise forfeit the $2.5 Million contributed to the Litigation Escrow, which
$2.5 Million shall in such case be treated as a signing payment to the Subject
Companies for this Agreement and





52
















such related Agreements and the right of Buyer to hold the Subject Companies off
the market during the period prior to the Closing.  The provisions of this
Section 12.1 shall survive the termination of this Agreement.

(b)

In the event of termination of this Agreement:

(i)

Each party will redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;
provided that outside counsel to each party may maintain, in a secure location
in its legal department or with outside counsel, one copy of such materials to
be used solely and exclusively for the purpose of demonstrating such party’s
compliance with such party’s confidentiality obligations in respect of such
information if challenged by the other party, and for no other purpose, and such
copy shall be maintained in all respects as confidential by the retaining party
and shall not be disclosed to any person, including, without limitation, any
employee of Buyer, unless a claim is made by the owing party that the retaining
party breached its confidentiality obligation with respect to such information,
and then only to the persons directly involved in resolving such dispute and
only to the extent necessary to resolve such issue; and

(ii)

No confidential information received by any party with respect to the business
of any other party or its affiliates shall be disclosed to any third party,
unless required by law.

12.2

Assignment.  The parties to this Agreement may assign their rights under this
Agreement, but not their obligations hereunder, without the prior written
consent of all other parties to this Agreement.  Without limiting the generality
of the foregoing, each Subject Company and the Shareholders agree to the
assignment by Buyer of its rights pursuant to this Agreement, including its
rights to indemnification, to any affiliate or subsidiary of Buyer and agrees to
execute any appropriate agreement or instrument that Buyer may reasonably
request in order to effect or evidence such assignment or consent.

12.3

Notices; Transfer of Funds.  All notices, requests, demands and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy, electronic or
digital transmission method; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express); and upon receipt, if sent by certified or registered mail,
return receipt requested.  In each case notice shall be sent to:

If to the Shareholders, to:




John D. Finney
774 Mays Boulevard #10
PMB 352
Incline Village, NV  89451-9613








53
















and to:




Michael J. Finney
489 Douglass Street
San Francisco, CA 94114-2725




In each case with a copy to:




Greenberg Traurig LLC

One International Place, 20th Floor

Boston, Massachusetts 02110

Attn:  Joseph B. Darby, III




If to Buyer, addressed to:




Bio-Rad Laboratories, Inc.

1000 Alfred Nobel Drive

Hercules, California  94547

Attn:  General Counsel

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

12.4

Choice of Law; Service of Process.  This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of California without reference to its choice of law provisions,
except that the internal governance of any Delaware corporation affected by this
Agreement shall be construed, interpreted and the rights of the parties
determined in accordance with Delaware General Corporation Law without reference
to its choice of law provisions.  Each Shareholder irrevocably consents to the
service of any and all process in any action or proceeding arising out of or
relating to this Agreement by the mailing of copies of such process to the
Shareholders of such Shareholder at his address specified in Section 12.3.

12.5

Entire Agreement; Amendments and Waivers.  This Agreement, together with all
exhibits and schedules hereto and the Other Transaction Documents, constitutes
the entire agreement among the parties pertaining to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties.  No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

12.6

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.





54
















12.7

Expenses.  Each party hereto shall pay its own legal, accounting, out-of-pocket
and other expenses incident to this Agreement and to any action taken by such
party in preparation for carrying this Agreement into effect.  

12.8

Invalidity.  In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any material respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

12.9

Titles.  The titles, captions or headings of the Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

12.10

Publicity.  No party shall issue any press release or make any public statement
regarding the transactions contemplated hereby, without the prior approval of
the other party, and the parties hereto shall issue a mutually acceptable press
release as soon as practicable after the execution and delivery of this
Agreement; provided, however, that nothing herein shall be deemed to prohibit
any party from making any disclosure which its counsel deems necessary in order
to fulfill such party’s disclosure obligations imposed by law.

12.11

Burden and Benefit.  This Agreement shall be binding upon and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.  There are no third party beneficiaries of this Agreement; provided,
however, that any person that is not a party to this Agreement but, by the terms
of Section 11.3, is entitled to indemnification, shall be considered a third
party beneficiary of this Agreement, with full rights of enforcement as though
such person was a signatory to this Agreement.

12.12

Cumulative Remedies.  All rights and remedies of either party hereto are
cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.




[SIGNATURE(S) APPEAR ON THE FOLLOWING PAGE(S).]





55
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.

BUYER:




BIO-RAD LABORATORIES, INC.










By:

     /s/ Sanford S. Wadler

Sanford S. Wadler, Vice President and General Counsel







COMPANY:




MJ GENEWORKS, INCORPORATED










By:

      /s/ John D. Finney

      John D. Finney, President







SHAREHOLDERS:










/s/ John D. Finney

JOHN D. FINNEY










/s/ Michael J. Finney

MICHAEL J. FINNEY

















56








